Exhibit 10.1


Execution Copy









STOCK PURCHASE AGREEMENT
by and among
STRESS-TEK, INC.,
THE SHAREHOLDERS LISTED ON SCHEDULE A,
KEITH REICHOW, AS REPRESENTATIVE,
AND
VPG SYSTEMS U.S., INC.
DECEMBER 14, 2015








--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
Article I Purchase and Sale    1
1.1.Purchase and Sale    1
1.2.Purchase Price    1
1.3.Closing Consideration Adjustment    2
1.4.Payment of Base Purchase Price and Deferred Purchase Price    3
1.5.Closing Transactions    4
1.6.Further Assurances    6
Article II Representations and Warranties of Sellers and the Company    6
2.1.Authority and Enforceability    7
2.2.Organization; Authority; Authorization    7
2.3.Capitalization; Title to Shares.    7
2.4.No Subsidiaries    8
2.5.No Conflicts; Consents    8
2.6.Financial Information    9
2.7.Assets    9
2.8.Contracts and Commitments    9
2.9.Litigation    10
2.10.Intellectual Property    11
2.11.Compliance with Laws; Permits    12
2.12.Customer Relationship    13
2.13.Inventory    13
2.14.Accounts Receivable    13
2.15.Real Property    13
2.16.Employment Matters    15
2.17.Employee Benefit Plans    16
2.18.Taxes    17
2.19.Insurance    18
2.20.Accounts    19
2.21.Corporate Records    19
2.22.Absence of Changes    19

-i-





--------------------------------------------------------------------------------




2.23.Product Liability; Warranties    19
2.24.Certain Transactions    20
2.25.Warranties    20
2.26.Import/Export Activities    20
2.27.Foreign Corrupt Practices Act    21
2.28.Brokers    21
2.29.Environmental Matters    21
2.30.No Other Representations or Warranties.    22
Article III Representations and Warranties of Buyer    22
3.1.Organization; Authority; Authorization    22
3.2.Noncontravention    23
3.3.Brokers    23
Article IV Additional Agreements    23
4.1.Conduct of Business Prior to the Closing    23
4.2.Access to Information    24
4.3.No Solicitation of Other Bids    24
4.4.Notice of Certain Events    25
4.5.Expenses    25
4.6.Tax Matters    25
4.7.Non-Competition; Non-Solicitation; Etc.    28
4.8.Public Announcements    29
4.9.Release    29
4.10.Cash-Free    30
4.11.Mortgage Release    30
4.12.Closing Conditions    30
4.13.Special Release    30
Article V Conditions to Closing    30
5.1.Conditions to Obligations of All Parties    30
5.2.Conditions to Obligations of Buyer    30
5.3.Conditions to Obligations of Sellers    32
Article VI Remedies for Breaches of this Agreement and other Matters    32
6.1.Survival    32

-ii-





--------------------------------------------------------------------------------




6.2.Indemnification Provisions for Benefit of Buyer    33
6.3.Indemnification Provisions for Benefit of Sellers    34
6.4.Certain Limitations    34
6.5.Procedure for Indemnification    35
6.6.Manner of Payment    37
6.7.Characterization of Indemnity Payments    37
Article VII Termination    37
7.1.Termination    37
7.2.Effect of Termination    38
Article VIII Certain Definitions    38
Article IX Miscellaneous    44
9.1.Representative    44
9.2.No Third Party Beneficiaries    45
9.3.Entire Agreement    45
9.4.Successors and Assigns    45
9.5.Specific Performance    45
9.6.Counterparts; Delivery by Facsimile or PDF    45
9.7.Descriptive Headings    46
9.8.Notices    46
9.9.Governing Law    47
9.10.Amendments and Waivers    48
9.11.Incorporation of Schedules and Exhibits    48
9.12.Construction    48
9.13.Severability of Provisions    48
9.14.Consent to Jurisdiction    49
9.15.WAIVER OF JURY TRIAL    49



-iii-





--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of December 14,
2015, by and among VPG Systems U.S., Inc., a Delaware corporation (“Buyer”),
Stress-Tek, Inc., a Washington corporation (the “Company”), the Persons listed
on Schedule A (each individually a “Seller” and collectively, “Sellers”), and
Keith Reichow, solely in his capacity as the representative of Sellers
(“Representative”). Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in Article VIII of this Agreement.
Buyer, the Company, Sellers and Representative are referred to collectively
herein as the “Parties” and individually as a “Party.”
A.    The Company is engaged in the business of designing, manufacturing,
selling, and distributing strain gage-based load cells and force measurement
devices (the “Business”).
B.    Sellers own all of the issued and outstanding shares of common stock of
the Company (the “Shares”).
C.    Sellers desire to sell to Buyer all of the Shares, and Buyer desires to
purchase from Sellers all (but not less than all) of the Shares, upon the terms
and subject to the conditions set forth in this Agreement.
D.    Sellers, to induce Buyer to enter into this Agreement and consummate the
transactions contemplated by this Agreement, agree to be bound by the
restrictive covenants set forth in this Agreement, including the non-competition
and non-solicitation provisions set forth in Section 4.7 (collectively, the
“Restrictive Covenants”).
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:






--------------------------------------------------------------------------------




Article I
PURCHASE AND SALE
1.1.    Purchase and Sale. Subject to the terms and conditions set forth in this
Agreement, Sellers shall sell to Buyer, and Buyer shall purchase from Seller,
the Shares, free and clear of all Liens, for the consideration specified in
Section 1.2.
1.2.    Purchase Price. In full consideration of the sale of the Shares and
entry into the Restrictive Covenants, Buyer shall pay and deliver to, or at the
direction of, the Sellers, Seventeen Million Four Hundred Thousand Dollars
($17,400,000) (the “Base Purchase Price”), to be increased or decreased by
adjustments, if any, as set forth in Section 1.3, and to be paid as set forth in
Sections 1.3 and 1.4 below, plus the Working Capital Holdback Amount (as defined
below), plus the Deferred Purchase Price (as defined below), plus the Grossed-Up
Amount (as defined below) (the Base Purchase Price as so adjusted, plus the
Working Capital Holdback Amount, plus the Deferred Purchase Price, plus the
Grossed-Up Amount, is the “Purchase Price”).
1.3.    Closing Consideration Adjustment. The Base Purchase Price will be
adjusted pursuant to the following procedures:
(a)    The Parties acknowledge and agree that the Base Purchase Price to be paid
by Buyer hereunder is based on the assumption that the Working Capital for the
Company as of the Closing Date shall be Two Million Three Hundred Thousand
Dollars ($2,300,000) (the “Required Working Capital”).
(b)    At least three (3) calendar days prior to the Closing, Representative
shall have delivered to Buyer an estimated balance sheet of the Company,
prepared as of the close of business on the anticipated Closing Date (the
“Estimated Closing Date Balance Sheet”), together with a certificate setting
forth Representative’s estimate of Working Capital as of the anticipated Closing
Date, as derived from the Estimated Closing Date Balance Sheet (the “Closing
Date Estimated Working Capital”). The Estimated Closing Date Balance Sheet shall
be prepared in accordance with GAAP.
(c)    The Base Purchase Price shall be (i) increased on a dollar-for-dollar
basis by the amount, if any, by which the Closing Date Estimated Working Capital
exceeds the Required Working Capital; (ii) decreased on a dollar-for-dollar
basis by the amount, if any, by which the Required Working Capital exceeds the
Closing Date Estimated Working Capital; or (iii) neither increased nor decreased
in the event that the Closing Date Estimated Working Capital is equal to the
Required Working Capital. The Base Purchase Price, as adjusted pursuant to this
Section 1.3(c), shall be referred to as the “Closing Consideration.”
(d)    Promptly following the Closing Date, but in any event within forty-five
(45) calendar days thereof, Buyer shall deliver to Representative a balance
sheet for the Company as of the close of business on the Closing Date (the
“Closing Date Balance Sheet”), together with a certificate setting forth the
Working Capital as of the Closing Date, as derived from the Closing Date Balance
Sheet (the “Closing Working Capital”). The Closing Date Balance Sheet shall be
prepared in accordance with GAAP. In connection with preparation of the Closing
Date Balance Sheet, the value of the inventory of the Business as of the close
of business on the Closing Date shall be derived from a physical count of such
inventory which shall be

-2-



--------------------------------------------------------------------------------




conducted by Buyer and its representatives using GAAP. Representative shall have
the opportunity to observe the taking of such count of inventory (which may
begin on or prior to the Closing Date). Buyer shall use the information obtained
in such count of inventory in the preparation of the Closing Working Capital.
(e)    Notwithstanding anything to the contrary in this Section 1.3 or
otherwise, Representative shall have ten (10) calendar days after delivery of
the Closing Date Balance Sheet by Buyer to review the same, and to propose any
adjustments thereto. All adjustments proposed by Representative shall be set out
in a written statement delivered to Buyer (the “Adjustment Statement”) and shall
be incorporated into the Closing Date Balance Sheet and the determination of the
Closing Working Capital, except for such proposed adjustments to which Buyer
objects within ten (10) calendar days of delivery thereof to Representative. If
Buyer objects to the Adjustment Statement within said 10-day period (the
adjustment to which Buyer objects being referred to herein as the “Contested
Adjustment”), Buyer and Representative shall use reasonable efforts for a period
of fifteen (15) calendar days (or such longer period as they may mutually agree
upon in writing) to resolve the Contested Adjustment. If, at the end of such
period, they are unable to resolve the Contested Adjustment, then Grant Thornton
LLP (“GT”) or failing GT’s willingness to so serve, such other independent
United States accounting firm as may be mutually selected by Buyer and
Representative (the “Auditor”), shall resolve the Contested Adjustment. The
Auditor shall determine as promptly as practicable whether the Closing Date
Balance Sheet and Closing Working Capital were determined in accordance with the
standards set forth in this Section 1.3 and whether, and to what extent, if any,
such amount requires adjustment, limiting its review, however, only to the
Contested Adjustment submitted for the Auditor’s review. Buyer and
Representative shall instruct the Auditor not to assign a value to the Contested
Adjustment greater than the greatest value of such item assigned to it by Buyer,
on the one hand, or Representative, on the other hand, or less than the smallest
value for such item assigned to it by Buyer, on the one hand, or Representative,
on the other hand. The determination of the Auditor shall be final, conclusive,
and binding upon the Parties. The fees and expenses of the Auditor shall be
split equally between Buyer and Sellers. Each Party shall be responsible for its
own costs and expenses incurred in connection with this Section 1.3(e).
(f)    Upon final determination of the Closing Working Capital in accordance
with Section 1.3(e) (the “Final Closing Working Capital”):
(i)    To the extent the Final Closing Working Capital exceeds the Closing Date
Estimated Working Capital, the excess shall be paid to Representative (for
distribution to Sellers) by Buyer by wire transfer of immediately available
funds within ten (10) calendar days following determination thereof; or
(ii)    To the extent the Final Closing Working Capital is less than the Closing
Date Estimated Working Capital, then Representative and Buyer shall execute a
joint written instruction to the Escrow Agent within ten (10) calendar days
following determination thereof instructing that an amount equal to the
difference between the Final Closing Working Capital and the Closing Date
Estimated Working Capital (the “Working Capital Adjustment Amount”) be released
from the Working Capital Holdback Account to Buyer; provided, that to

-3-



--------------------------------------------------------------------------------




the extent that the Working Capital Adjustment Amount exceeds the funds then
existing in the Working Capital Holdback Account, Buyer shall have the right to
recover such excess from the Deferred Purchase Price Escrow Account (in which
case Representative and Buyer shall execute a joint written instruction to the
Escrow Agent instructing that an amount equal to such excess be released from
the Deferred Purchase Price Escrow Account) or directly from Sellers (in which
case Sellers shall pay such excess to Buyer by wire transfer of immediately
available funds to an account designated by Buyer).
(g)    As promptly as practicable after payment in full of all amounts payable
to Buyer under Section 1.3(f), Buyer and Representative shall deliver to the
Escrow Agent a joint written instruction instructing the Escrow Agent to
disburse any amounts then remaining in the Working Capital Holdback Account to
Representative for distribution to Sellers.
1.4.    Payment of Base Purchase Price and Deferred Purchase Price.
(a)    Payment of Base Purchase Price and Deferred Purchase Price.
(i)    At the Closing, Buyer shall pay, in each case by wire transfer of
immediately available funds:
(A)    first, on behalf of the Company, an amount equal to the aggregate
Indebtedness of the Company as of the Closing Date to the extent identified in
the Debt Pay-Off Letters, in the amounts and to the accounts set forth therein;
(B)    second, (A) an amount equal to $500,000 (the “Working Capital Holdback
Amount”) to U.S. Bank National Association (the “Escrow Agent”) for deposit into
an interest-bearing escrow account (the “Working Capital Holdback Account”)
established pursuant to the terms of the Escrow Agreement, and (B) an amount
equal to $2,000,000 (the “Deferred Purchase Price”) to the Escrow Agent for
deposit into an interest-bearing escrow account (the “Deferred Purchase Price
Escrow Account”) established pursuant to the terms of the Escrow Agreement; and
(C)    third, on behalf of the Company, an amount equal to the aggregate Company
Expenses set forth on Schedule 1.4(a)(i)(C), in the amounts and to the accounts
set forth on such Schedule.
(ii)    On the first Business Day following the Closing Date, Buyer shall pay,
by wire transfer of immediately available funds an amount equal to the Closing
Consideration less the sum of the amounts described in clauses (A) and (C) of
Section 1.4(a)(i) above, to the account designated in writing by Representative
for further distribution to Sellers in accordance with Schedule 1.4(a)(ii).
(b)    Treatment of Deferred Purchase Price. The Deferred Purchase Price shall
be treated by each of the Parties as a part of the Purchase Price (except to the
extent treated as interest pursuant to Law).

-4-



--------------------------------------------------------------------------------




1.5.    Closing Transactions.
(a)    Closing. Subject to the terms and conditions of this Agreement, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place by telephone, electronic transmission and/or facsimile no later than
five (5) Business Days after the last of the conditions to Closing set forth in
Article V have been satisfied or waived (other than conditions which, by their
nature, are to be satisfied on the Closing Date), or at such other time or on
such other date as the Parties may mutually agree upon in writing. The date and
time of the Closing are referred to herein as the “Closing Date,” and the
Closing shall be deemed effective as of 11:59 p.m., Eastern Time, on the Closing
Date.
(b)    Closing Deliveries of Representative. At the Closing, Representative
shall have executed and/or delivered to Buyer:
(i)    stock certificates evidencing the Shares, free and clear of all Liens,
duly endorsed in blank or accompanied by stock powers or other instruments of
transfer duly executed in blank, with all required stock transfer tax stamps
affixed thereto;
(ii)    written resignations duly executed by the officers and/or directors of
the Company;
(iii)    an escrow agreement duly executed by Representative, in form and
substance reasonably satisfactory to Buyer and its counsel (the “Escrow
Agreement”);
(iv)    the Debt Pay-Off Letters;
(v)    evidence of discharge of any and all Liens (other than those Liens
arising from Indebtedness of the Company) affecting the Business, in form and
substance reasonably satisfactory to Buyer and its counsel;
(vi)    all of the Company’s books and records of any kind or nature;
(vii)    copies of all consents and approvals of any Person necessary to the
consummation of the Closing, including consents identified on
Schedule 1.5(b)(vii), and other consents and approvals from parties to loans,
Contracts, leases or other agreements and consents and approvals from
Governmental Entities;
(viii)    a duly executed Secretary’s Certificate and copies of the articles of
incorporation, bylaws, and resolutions of the board of directors and
shareholders of the Company approving the Agreement and all transactions
contemplated herein, and authorizing the execution, delivery, and performance of
this Agreement and the other Transaction Documents;
(ix)    employment agreement duly executed by Keith Reichow, in form and
substance reasonably satisfactory to Buyer and its counsel (the “Employment
Agreement”);

-5-



--------------------------------------------------------------------------------




(x)    a duly executed affidavit from each Seller dated as of the Closing Date,
in form and substance, reasonably satisfactory to Buyer and its counsel, sworn
under penalty of perjury and in form and substance required under the Treasury
Regulations issued pursuant to Section 1445 of the Code, stating that such
Seller is not a “foreign person” as defined in Section 1445 of the Code;
(xi)    a certificate, dated as of the Closing Date, duly executed on behalf of
the Company by the President of the Company and each Seller, certifying that
each of the conditions set forth in Section 5.2(a) and Section 5.2(b) have been
satisfied;
(xii)    evidence that the board of directors and shareholders of the Company
have adopted resolutions, in form and substance, reasonably satisfactory to
Buyer and its counsel, terminating the Company’s 401(k) Plan and the Company’s
Phantom Stock Compensation Plan, effective immediately prior to the Closing;
(xiii)    spousal consents, in form and substance, reasonably satisfactory to
Buyer and its counsel, duly executed by each Seller (and their spouse) who is a
natural Person and married as of the date hereof;
(xiv)    duly executed and completed original Form 8023 and, as applicable, a
duly executed and completed original of any analogous form required pursuant to
state or local Tax Law, from the Company;
(xv)    a confidential information and invention assignment agreement, in form
and substance, reasonably satisfactory to Buyer and its counsel, duly executed
by each Person set forth on Schedule 1.5(b)(xv);
(xvi)    (A) an award cancellation agreement, in form and substance reasonably
satisfactory to Buyer and its counsel, duly executed by each Person set forth on
Schedule 1.5(b)(xvi)(A) (the “Award Cancellation Agreements”); and (B) evidence,
in form and substance reasonably satisfactory to Buyer and its counsel, that an
amount equal to the aggregate payments contemplated by the Award Cancellation
Agreements, less the amounts required to be withheld with respect to the making
of such payments under the Code, or any provision of state or local Tax Law, has
been paid by the Company to the Persons set forth on Schedule 1.5(b)(xvi)(A);
and
(xvii)    such other instruments, in form and substance reasonably satisfactory
to Buyer and its counsel, as are necessary to vest in Buyer good and marketable
title in and to the Shares in accordance with the provisions hereof.
(c)    Closing Deliveries of Buyer. At the Closing, and in addition to having
delivered the amounts payable pursuant to Section 1.4, Buyer shall have executed
and/or delivered to Representative:
(i)    the Escrow Agreement, duly executed by Buyer and the Escrow Agent;

-6-



--------------------------------------------------------------------------------




(ii)    a certificate, dated as of the Closing Date, duly executed on behalf of
Buyer by the President of Buyer, certifying that each of the conditions set
forth in Section 5.3(a) and Section 5.3(b) have been satisfied; and
(iii)    the Employment Agreement, duly executed by Buyer.
1.6.    Further Assurances. From time to time after the Closing and without
further consideration, Sellers and Representative, upon the reasonable request
of Buyer, will execute and deliver such documents and instruments of conveyance
and transfer as Buyer may reasonably request in order to consummate more
effectively the purchase and sale of the Shares as contemplated hereby, and to
vest in Buyer title to the Shares free and clear of all Liens.
ARTICLE II    
REPRESENTATIONS AND WARRANTIES OF SELLERS AND THE COMPANY
As a material inducement to Buyer to enter into and perform its obligations
under this Agreement, (a) each Seller severally (and not jointly) represents and
warrants to Buyer that the statements contained in Section 2.1, Section 2.3(d),
Section 2.5(a), Section 2.9(a), Section 2.11(a), and Section 2.28(a)
(collectively, the “Seller Representations”) are true and correct as of the date
hereof and as of the Closing (except those statements addressing matters only as
of a specified date which shall be true and correct as of that specified date);
and (b) the Company represents and warrants to Buyer that the statements
contained in this Article II (excluding the Seller Representations) (the
“Company Representations”) are true and correct as of the date hereof and as of
the Closing (except those statements addressing matters only as of a specified
date which shall be true and correct as of that specified date).
2.1.    Authority and Enforceability. Each Seller has the legal capacity to
enter into this Agreement and the other Transaction Documents to which such
Seller is a party, to carry out his or her obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. This
Agreement and the other Transaction Documents to which each Seller is a party or
by which such Seller is bound, when executed and delivered by such Seller in
accordance with the terms hereof (assuming due authorization, execution and
delivery by all other parties thereto), will each constitute a valid and binding
obligation of such Seller, enforceable in accordance with its terms, except as
such enforcement may be limited by applicable (a) Laws of general application
relating to bankruptcy, insolvency and the relief of debtors, and (b) rules of
Law governing specific performance, injunctive relief and other equitable
remedies (the “Bankruptcy and Equity Exceptions”).
2.2.    Organization; Authority; Authorization. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Washington. The Company possesses all requisite corporate power and
authority to own, lease and operate the properties and assets owned, leased and
operated by it; to carry on the Business as now conducted by it; and to carry
out the transactions contemplated by this Agreement and each of the other
Transactions Documents to which the Company is a party. No other corporate or
other proceeding on the part of the Company is necessary to approve and
authorize the execution and delivery of this Agreement and the other Transaction
Documents and the consummation of the

-7-



--------------------------------------------------------------------------------




transactions contemplated hereby and thereby. This Agreement and the other
Transaction Documents to which the Company is a party or by which the Company is
bound, when executed and delivered by the Company in accordance with the terms
hereof (assuming due authorization, execution and delivery by all other parties
thereto), will each constitute a valid and binding obligation of the Company,
enforceable in accordance with its terms, except as such enforcement may be
limited by the Bankruptcy and Equity Exceptions.
2.3.    Capitalization; Title to Shares.The authorized capital stock of the
Company consists of 1,020,000 shares of common stock, of which 1,000,000 shares
are issued and outstanding and constitute the Shares. All of the Shares have
been duly authorized, are validly issued, fully paid and non-assessable, and are
owned of record and beneficially by Sellers as set forth on Schedule 2.3, free
and clear of all Liens.
(b)    All of the Shares were issued in compliance with applicable Laws. None of
the Shares were issued in violation of any agreement, arrangement or commitment
to which any Seller or the Company is a party or is subject to or in violation
of any preemptive or similar rights of any Person.
(c)    There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the capital stock of the Company or obligating any Seller
or the Company to issue or sell any shares of capital stock of, or any other
interest in, the Company. The Company does not have outstanding or authorized
any stock appreciation, phantom stock, profit participation or similar rights.
There are no voting trusts, shareholder agreements, proxies or other agreements
or understandings in effect with respect to the voting or transfer of any of the
Shares.
(d)    Each Seller has full legal and beneficial title to all of the Shares
owned by him or her and has full power, right, legal capacity and authority to
sell and deliver the Shares in accordance with this Agreement, free any clear of
any Liens. There are no existing agreements, subscriptions, options, warrants,
calls, commitments, conversion rights or other rights of any character to
purchase or otherwise acquire from such Seller at any time, or upon the
happening of any event, any of the Shares. There are no voting trusts,
shareholder agreements, proxies or other agreements or understandings in effect
with respect to the voting or transfer of any of the Shares.
2.4.    No Subsidiaries. The Company does not own, or have any interest in any
shares or have an ownership interest in any other Person.
2.5.    No Conflicts; Consents.
(a)    The execution, delivery and performance by each Seller of this Agreement
and all other Transaction Documents to which such Seller is a party, and the
fulfillment of and compliance with the respective terms thereof, do not and will
not (a) conflict with or result in a breach of the terms, conditions or
provisions of, (b) constitute a default under, (c) result in a violation of, or
(d) require any authorization, consent, approval, exemption or other Action by
or declaration or notice to any Governmental Entity pursuant to, any Material
Contract, or any material Law, to which such Seller or his or her assets is
subject. No consent, approval, Permit, Court Order, declaration or filing with,
or notice to, any Governmental Entity is required by or with respect to any
Seller in connection with the execution and delivery of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.
(b)    The execution, delivery and performance by the Company of this Agreement,
and all other Transaction Documents to which the Company is a party, and the
Company’s fulfillment of and compliance with the respective terms hereof and
thereof, do not and will not (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of the Company; (b) conflict with or
result in a violation or breach of any provision of any Law applicable to the
Company; (c) require the consent, notice or other action by any Person under,
conflict with, result in a violation or breach of, constitute a default or an
event that, with or without notice or lapse of time or both, would constitute a
default under, result in the acceleration of or create in any party the right to
accelerate, terminate, modify or cancel any Material Contract or any Permit
affecting the properties, assets or business of the Company (including the
Business); or (d) result in the creation or imposition of any Lien on any
properties or assets of the Company. No consent, approval, Permit, Court Order,
declaration or filing with, or notice to, any Governmental Entity is required by
or with respect to the Company in connection with the execution and delivery of
this Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby.
2.6.    Financial Information.
(a)    Complete copies of (i) the unaudited financial statements consisting of
the balance sheet of the Company as of December 31 in years 2014, 2013 and 2012
and the related statements of income and retained earnings, shareholders’ equity
and cash flow for the years then ended (the “Annual Financial Statements”), and
(ii) the unaudited balance sheet of the Company as of September 30, 2015 (the
“Balance Sheet Date”) and the related statements of income and retained
earnings, shareholders’ equity and cash flow for the nine (9) months then ended
(the “Interim Financial Statements,” and together with the Annual Financial
Statements, the “Financial Information”) have been delivered to Buyer. Except as
set forth on Schedule 2.6(a), the Financial Information has been prepared in
accordance with GAAP; is complete and correct in all material respects; and
fairly presents in all material respects the financial condition of the Company
as of the respective dates of the preparation of the statements included therein
and the results of operations of the Company for the periods indicated;
provided, that the Interim Financial Statements do not contain notes or normal
year-end adjustments. There is no Liability in respect of the Company of any
nature except (a) those Liabilities reflected in the Financial Information, and
(b) Liabilities arising in the ordinary course of business since the Balance
Sheet Date.
(b)    To the extent the Sellers and the Company have provided to Buyer
financial projections relating to periods beginning on or after the Closing
Date, such projections have been prepared by the Company in good faith from the
books and records of the Company. The assumptions used in preparation of such
projections were fair and reasonable when made and continue to be fair and
reasonable on the date hereof.
2.7.    Assets. The Company has good and marketable title to, or a valid
leasehold interest in, all properties and assets reflected in the Financial
Information or acquired after the Balance Sheet Date, other than properties and
assets sold or otherwise disposed of in the ordinary course of business since
the Balance Sheet Date. All such properties and assets (including leasehold
interests) are free and clear of Liens except as described on Schedule 2.7.
Except as described on Schedule 2.7, the equipment and other tangible assets of
the Company and the Business are in good operating condition (normal wear and
tear excepted) and are fit in all material respects for use in the ordinary
course of business. Except as described on Schedule 2.7, the Company owns, or
has a valid leasehold interest in, all properties and assets necessary for the
conduct of the Business as presently conducted.
2.8.    Contracts and Commitments.
(a)    Schedule 2.8(a) sets forth a complete and accurate list of each Contract
described below to which the Company or any of its properties is party or is
otherwise bound or subject (each, a “Material Contract” and collectively, the
“Material Contracts”): (i) any Contract that creates a partnership or a joint
venture or arrangement that involves a sharing of profits with any other Person;
(ii) any Contract that purports to or has the effect of limiting either the
Company’s right to engage in, or compete with any Person in, any business; (iii)
any Contract involving the incurrence by the Company of Liabilities (other than
Liabilities to render services to customers in the ordinary course of business)
in any one transaction or series of related transactions in excess of $25,000;
(iv) any Contract creating any Lien on any of the Shares; (v) any Contract
pursuant to which the Company has guaranteed any indebtedness; (vi) any Contract
not made in the ordinary course of business; (vii) any Contract granting any
preferential rights to purchase or acquire any interest in any of Company’s
assets, property or rights or requiring consent of any party to the transfer and
assignment of any such assets, property or rights; (viii) any Contract that
contains a “most favored nation” or “most favored customer” clause; and (ix) any
leases of properties or assets of the Company, including any Contract creating
an Lien on such property or assets.
(b)    Except as set forth on Schedule 2.8(b), (i) the Company is not in breach
of, or default under, any Material Contract, and (ii) each Material Contract, to
the Knowledge of the Company, is valid and binding upon parties thereto other
than the Company in accordance with its terms.
(c)    No party to any Material Contract (i) has provided any written notice to
the Company of its intent to terminate, or withdraw its participation in, any
such Material Contract, (ii) has, to the Knowledge of the Company, threatened to
terminate, or withdraw from participation in, any such Material Contract or
(iii) is, to the Knowledge of the Company, in breach or default in any material
respect under any provision thereof, and, to the Knowledge of the Company, no
event or condition has occurred, whether with or without the passage of time or
the giving of notice, or both, that would constitute such a breach or default.
(d)    Except as set forth on Schedule 2.8(d),the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not (i) result in or give to any Person any right of
termination, non-renewal, cancellation, withdrawal, acceleration or modification
in or with respect to any Material Contract, (ii) result in or give to any
Person any additional rights or entitlement to increased, additional,
accelerated guaranteed or other change in payments under any Material Contract
or (iii) result in the creation or imposition of any Actions upon the Company or
any Lien upon any of the property or assets of the Company under the terms of
any Material Contract.
2.9.    Litigation.
(a)    Schedule 2.9(a) sets forth all Actions or Governmental Entity
investigations against any Seller in connection with such Sellers ownership of
the Shares or operation of the Business since January 1, 2012. Except as set
forth on Schedule 2.9(a), there are no Actions pending, or to the Knowledge of
each Seller, threatened against or affecting such Seller, or pending or
threatened by any Seller (or which any Seller plans to initiate) in connection
with such Seller’s ownership of the Shares or operation of the Business against
any Third Party, at law or in equity, or before or by any Governmental Entity
(including any Actions with respect to the transactions contemplated by the
Transaction Documents). No Seller is subject to any Court Order with respect to
his or her ownership of the Shares or operation of the Business.
(b)    Schedule 2.9(b) sets forth all Actions or Governmental Entity
investigations against the Company in connection with the operation of the
Business since January 1, 2012. Except as set forth on Schedule 2.9(b), there
are no Actions pending or, to the Knowledge of the Company, threatened against
or affecting the Company in connection with the operation of the Business or the
operation, conduct, use or value of any of the properties or assets of the
Company (or pending or threatened against or affecting any of the officers,
directors or employees of the Company working in the Business), or pending or
threatened by the Company (or which the Company plans to initiate) in connection
with the operation of the Business against any Third Party, at law or in equity,
or before or by any Governmental Entity (including any Actions with respect to
the transactions contemplated by the Transaction Documents). The Company is not
subject to any Court Order with respect to its operation of the Business.
2.10.    Intellectual Property.
(a)    Set forth on Schedule 2.10(a) is a true and complete list, with a brief
description of each, including, where relevant, the applicable jurisdiction, the
registration number, the application number or issuance number, the date of
application, issuance and/or filing, of (i) all registered Intellectual Property
of the Company; and (ii) to the Company’s Knowledge, all un-registered
Intellectual Property of the Company that is material to the Business. The
Company owns and possesses all right, title and interest in and to, or has a
valid and enforceable license to use pursuant to the Intellectual Property
Agreements, all of the Acquired Intellectual Property, free and clear of all
Liens.
(b)    Set forth on Schedule 2.10(b) is a true and complete list of all
Contracts and agreements material to the Business, including the date, title and
parties for each agreement, granting the Company a license to use the
Intellectual Property of a Third Party (each, an “Intellectual Property
Agreement”). Such schedule identifies the licensed Intellectual Property that
relates to such Contracts. The Company has made available to Buyer true and
complete copies (or in the case of any oral agreements, a complete and accurate
written description) of all Intellectual Property Agreements, including all
modifications, amendments and supplements thereto and waivers thereunder. Each
Intellectual Property Agreement is valid and binding on the Company and the
applicable licensor in accordance with its terms and is in full force and
effect. Neither the Company nor, to the Knowledge of the Company, any other
party thereto is in breach of or default under (or is alleged to be in breach or
default under), or has provided or received any written notice of breach or
default of or any intention to terminate, any Intellectual Property Agreement.
To the Knowledge of the Company, no event or circumstance has occurred that,
with notice or lapse of time or both, would constitute an event of default under
any Intellectual Property Agreement or result in a termination thereof or would
cause or permit the acceleration or other changes of any right or obligation or
the loss of any benefit thereunder.
(c)    The Acquired Intellectual Property includes all of the Intellectual
Property necessary for, or used in, the conduct of the Business as presently
conducted by the Company. Except as disclosed on Schedule 2.10(c), (i) the
Company has not misused any Acquired Intellectual Property, and (ii) there has
not been, and there is not currently pending, any Action challenging the use,
ownership, validity, enforceability or registrability of any Acquired
Intellectual Property owned by the Company.
(d)    To the Knowledge of the Company, the Company is not, and the operation of
the Business is not, currently infringing, misappropriating, diluting or
otherwise violating the Intellectual Property or other rights of any other
Person, and the Company has not, and the operation of the Business has not, in
the past infringed, misappropriated, diluted or otherwise violated the
Intellectual Property or other rights of any other Person.
(e)    The Company has not received any written communication alleging that it
or the conduct of the Business has infringed, misappropriated, diluted or
otherwise violated any Intellectual Property of any other Person (including, in
each case, the receipt of any unsolicited demand or invitation to license the
Intellectual Property of any other Person) and the Company has not requested or
received any opinions of counsel related to the foregoing. To the Knowledge of
the Company, no other Person is currently infringing, misappropriating, diluting
or violating, or has in the past infringed, misappropriated, diluted or
violated, any of the Acquired Intellectual Property owned by the Company.
(f)    The Company has not granted any license or option or entered into any
Contract of any kind with respect to the use of the Acquired Intellectual
Property.
(g)    The Company has taken all commercially reasonable steps to protect its
rights in, and the confidentiality of, the Acquired Intellectual Property and,
except for the employees, agents, consultants or contractors disclosed on
Schedule 2.10(g), each of its employees, agents, consultants and contractors
have executed enforceable proprietary information, assignment of inventions and
confidentiality agreements assigning all right, title and interest in any
Intellectual Property owned (or purported to be owned) by the Company to the
Company.
(h)    Schedule 2.10(h) sets forth an accurate and complete list of all Open
Source Materials (including an identification of the licenses governing such
Open Source Materials and the manner in which such Open Source Materials are
used) distributed, installed, intermingled, integrated, linked (either
statically or dynamically), used or necessary for use with, or otherwise used to
derive any Acquired Intellectual Property or products sold by the Company. The
Company is in compliance with all licenses governing the Open Source Materials
disclosed on Schedule 2.10(h).
2.11.    Compliance with Laws; Permits.
(a)    Each Seller has complied with, and each Seller is currently in compliance
with, all applicable Laws relating to the operation and conduct of the Business
and ownership of all of their properties and assets (including the Shares). No
Seller has received notice of any violation of any of the foregoing (whether
material or not).
(b)    The Company has complied in all material respects with, and is in
compliance in all material respects with, all Laws relating to the operation and
conduct of the Business and ownership of all of its properties and assets. The
Company has not received written notice of any violation of any Laws relating to
the operation and conduct of the Business and ownership of all of its properties
and assets (whether material or not).
(c)    The Company owns, holds, possesses or lawfully uses all material permits,
licenses, registrations, authorizations, consents, certificates, Court Orders,
franchises, variances and approvals of Governmental Entities necessary or
desirable for the ownership, use, occupancy or operation of the Business, all of
which are identified on Schedule 2.11(c) (“Permits”). The Company is in
compliance with such Permits, as applicable, all of which are in full force and
effect, and neither the Company nor any of its Affiliates or representatives has
received any notices (written or oral) to the contrary and there is no basis for
believing that any Permit will not be renewable upon expiration without the need
to comply with any special qualification procedures or to pay any amounts other
than routine filing fees. None of such Permits will be adversely affected by the
consummation of the transactions contemplated hereby, none of such Permits will
expire or terminate as a result of the consummation of the transactions
contemplated hereby, and each such Permit issued to or held by the Company will
continue in full force and effect following the Closing without requiring the
consents or approval of any Person. Neither the Company nor any of its
Affiliates or representatives has received any notification from any
Governmental Entity (i) asserting that it is not in compliance with any Law or
(ii) threatening to revoke any material Permit owned or held by it.

-8-



--------------------------------------------------------------------------------




2.12.    Customer Relationship. Schedule 2.12 sets forth an accurate and
complete list, for the fiscal year ended December 31, 2014, of (a) the top ten
(10) customers by revenue of the Company (the “Material Customers”), and (b) the
top ten (10) suppliers by dollar amount of purchases made by the Company (the
“Material Suppliers”). Since January 1, 2015, neither the Company nor any of its
Affiliates has received notice from any Material Customer or Material Supplier
indicating that any such customer or supplier (i) intends to terminate its
existing agreements with the Company, (ii) intends to materially adversely
modify its relationship with the Company or (iii) intends to renegotiate pricing
or adversely change any other terms of the relationship with the Company. The
Company is not engaged in any material dispute with any customer or supplier
listed on Schedule 2.12.
2.13.    Inventory. All inventory of the Company consist of a quality and
quantity usable and salable in the ordinary course of business. All such
inventory is owned by the Company free and clear of all Liens, and no inventory
is held on a consignment basis.
2.14.    Accounts Receivable. The accounts receivable reflected in the Financial
Information and the accounts receivable arising after the Balance Sheet Date (a)
have arisen from bona fide transactions entered into by the Company involving
the sale of goods or the rendering of services in the ordinary course of
business; (b) constitute only valid, undisputed claims of the Company not
subject to claims of set-off or other defenses or counterclaims other than
normal cash discounts accrued in the ordinary course of business; and (c) are
collectible in full within ninety (90) calendar days after billing.
2.15.    Real Property.
(a)    Schedule 2.15(a) lists each parcel of real property owned by the Company,
including the address and the legal description thereof (such owned property,
the “Owned Real Property”). With respect to each parcel of Owned Real Property,
except as disclosed on Schedule 2.15(a):
(i)    The Company has good and marketable fee simple title to such Owned Real
Property, insurable by a recognized national title insurance company at standard
rates, free and clear of all Liens, other than Permitted Liens;
(ii)    there are no (A) pending or, to the Company’s Knowledge, threatened
condemnation proceedings relating to such Owned Real Property, (B) pending or,
to the Company’s Knowledge, threatened Actions relating to such Owned Real
Property, or (C) other matters affecting the present or intended uses, occupancy
or value of such Owned Real Property as would be reasonably likely to give rise
to a Material Adverse Effect;
(iii)    the Company does not operate and has not operated, a principal place of
business at any location other than those listed as Owned Real Property on
Schedule 2.15(a);
(iv)    there are no leases, subleases, licenses or agreements, written or oral,
granting to any party or parties (other than the Company) the right of use or
occupancy of any portion of such Owned Real Property;
(v)    there are no outstanding options, repurchase rights or rights of first
refusal to purchase or lease such Owned Real Property, or any portion thereof or
interest therein;
(vi)    all facilities located on such Owned Real Property are supplied with
utilities and other services, including gas, electricity, water, telephone,
sanitary sewer and storm sewer, which are required and adequate for the present
use thereof by the Company and are provided via public roads or easements
benefiting such Owned Real Property;
(vii)    the buildings and improvements on the Owned Real Property are located
within the boundary lines of the Owned Real Property, are not encroached upon,
are not in violation of any applicable setback requirement, Law, restriction or
similar agreement, and do not encroach in any material way on any other property
or any easement that may burden the Owned Real Property. The Owned Real Property
has reasonable access to at least one public roadway, and the Company has not
received any notice of, and is not aware of, any fact or condition that will
result in the termination of any existing access to or from any of the Owned
Real Property and any public right of ways and roads; the Company has not
received written notice of, and to the Company’s Knowledge, there is no proposed
or pending proceeding to change or redefine the zoning classification of all or
any portion of such Owned Real Property and none of the Owned Real Property
constitutes a non-conforming use under any applicable zoning laws;
(viii)    the Company has made available to Buyer originals, or true and correct
copies, of: (A) all local land use development plans (including but not limited
to site plans, special use permits, and variances) for the Owned Real Property
in possession or control of the Company, (B) all engineering, geologic and other
similar reports, documentation, plats and maps relating to the Owned Real
Property in the possession or control of the Company, and (C) all surveys, plans
and specifications, as-builts, contracts, warranties, certificates of occupancy,
and building and/or physical inspection reports in connection with the
improvements thereon in possession or control of the Company;
(ix)    the Company has not received written notice of, or an order by, any
Person, any insurance company that has issued a policy with respect to any of
the Owned Real Property or any board of fire underwriters or other body
exercising similar functions that (A) relates to violations of building, safety,
fire or other ordinances or regulations, (B) claims any defect or deficiency
with respect to any of the Owned Real Property or (C) requests the performance
of any repairs, alterations or other work to or in any of such Owned Real
Property or in the streets bounding the same, where any such violation, claim or
request remains outstanding and, if unaddressed, would have a Material Adverse
Effect on the use of the Owned Real Property; and
(x)    the improvements constructed on such Owned Real Property are in good
condition and repair and free of roof leaks, insect infestation, and material
construction defects, and all mechanical and utility systems servicing such
improvements are in good condition and proper working order free of material
defects, except as would not, individually or in the aggregate, reasonably be
expected to impair in any material respect the value, or the present use or
occupancy by the Company, of the property subject thereto.
(b)    Except as disclosed on Schedule 2.15(b), the Company does not use or
occupy any real property other than the Owned Real Property and the Owned Real
Property includes all real property necessary or required to operate the
Business as presently conducted. Schedule 2.15(b) sets forth the address, usage
and owner of each real property leased by the Company (the “Leased Real
Property”). The Company has made available to the Buyer true, correct, and
complete copies of each such lease document with respect to the Leased Real
Property. The Company has not subleased, licensed or otherwise granted to any
Person the right to use or occupy such Leased Real Property or any portion
thereof.
2.16.    Employment Matters.
(a)    Schedule 2.16(a) contains a list of all Persons who are employees,
independent contractors or consultants of the Business as of the date hereof,
including any employee who is on a leave of absence of any nature, paid or
unpaid, authorized or unauthorized, and sets forth for each such individual the
following: (i) name; (ii) title or position (including whether full or part
time); (iii) hire date; (iv) current annual base compensation rate; (v)
commission, bonus or other incentive-based compensation; and (vi) a description
of the material fringe benefits provided to each such individual as of the date
hereof.
(b)    The Company is not, and has never been, a party to, bound by, or
negotiating any collective bargaining agreement or other Contract with a union,
works council or labor organization (collectively, “Union”), and there is not,
and has never been, any Union representing or purporting to represent any
employee of the Company, and, to the Knowledge of the Company, no Union or group
of employees is seeking or has sought to organize employees for the purpose of
collective bargaining.
(c)    The Company is and has been in compliance in all material respects with
all applicable Laws pertaining to employment and employment practices to the
extent they relate to employees of the Business. All individuals characterized
and treated by the Company as consultants or independent contractors of the
Business are properly treated as independent contractors under all applicable
Laws. All employees of the Company classified as exempt under the Fair Labor
Standards Act and state and local wage and hour Laws are properly classified.
There are no Actions against the Company pending, or to the Knowledge of the
Company, threatened to be brought or filed, by or with any Governmental Entity
or arbitrator in connection with the employment of any current or former
applicant, employee, consultant or independent contractor of the Company.
2.17.    Employee Benefit Plans.
(a)    Schedule 2.17(a) contains a true and complete list of each Employee
Benefit Plan. As applicable with respect to each Employee Benefit Plan, the
Company has delivered to Buyer, true and complete copies of, if applicable (i)
each Employee Benefit Plan, including all amendments thereto, (ii) the current
summary plan description and each summary of material modifications thereto,
(iii) the three most recently filed annual reports (Form 5500 and all schedules
thereto), (iv) the most recent IRS determination or opinion letter and each
currently pending application to the IRS for a determination letter (including
any Form 5310), (v) the most recent nondiscrimination tests performed under the
Code, and (vi) all records, notices and filings concerning IRS or Department of
Labor audits or investigations, “prohibited transactions” within the meaning of
Section 406 of ERISA or Section 4975 of the Code and “reportable events” within
the meaning of Section 4043 of ERISA.
(b)    The Company and each ERISA Affiliate are in compliance in all material
respects with the provisions of ERISA, the Code and other Laws applicable to the
Employee Benefit Plans. Each Employee Benefit Plan has been maintained, operated
and administered in compliance in all material respects with its terms and the
applicable provisions of ERISA, the Code and other Laws.
(c)    The Employee Benefit Plans which are Employee Pension Benefit Plans and
which are intended to meet the qualification requirements of Section 401(a) of
the Code have received determination letters from the IRS to the effect that
such plans are qualified and exempt from federal income taxes under Sections
401(a) and 501(a) of the Code, respectively, and each such Employee Pension
Benefit Plan is so qualified.
(d)    There has been no prohibited transaction (within the meaning of Section
406 of ERISA or Section 4975 of the Code and other than a transaction that is
exempt under a statutory or administrative exemption) with respect to any
Employee Benefit Plan that could result in material Liability to the Company or
any ERISA Affiliate. Each Employee Benefit Plan can be amended, terminated or
otherwise discontinued after the Closing in accordance with its terms, without
Liability (other than liability for ordinary administrative expenses typically
incurred in a termination event) to the extent that either there are sufficient
assets set aside in a trust or insurance contract to satisfy such Liability or
such Liability is reflected on the most recent balance sheet included in the
Company's financial statements prior to the date of this Agreement). The Company
has no express or implied commitment, whether legally enforceable or not, to
modify, change or terminate any Employee Benefit Plan, other than with respect
to a modification, change or termination required by ERISA or the Code.
(e)    No Employee Benefit Plan is now or at any time has been subject to Part
3, Subtitle B of Title I of ERISA or Title IV of ERISA. Neither the Company nor
any ERISA Affiliate has ever contributed to, or been required to contribute to
any “multiemployer plan” (within the meaning of Section 3(37) of ERISA).
(f)    There are no pending audits or investigations by any Governmental Entity
involving any Employee Benefit Plan, and no threatened or pending Claims (except
for individual Claims for benefits payable in the normal operation of the
Employee Benefit Plans), suits or proceedings involving any Employee Benefit
Plan, any fiduciary thereof or service provider thereto, nor to the Knowledge of
the Company, is there any reasonable basis for any such Claim, suit or
proceeding.
(g)    No Employee Benefit Plan provides benefits, including death or medical
benefits, beyond termination of service or retirement other than coverage
mandated by Law.
(h)    Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby will result in any payment, acceleration
or creation of any rights of any person to benefits under any Employee Benefit
Plan. No payment which is or may be made by, from or with respect to any
Employee Benefit Plan, to any current or former employee, officer or director of
the Business, either alone or in conjunction with any other payment, event or
occurrence, will or could reasonably be characterized as an “excess parachute
payment” under Section 280G of the Code.
(i)    Each Employee Benefit Plan that constitutes a “non-qualified deferred
compensation plan” within the meaning of Section 409A of the Code complies in
both form and operation with the requirements of Section 409A of the Code so
that no amounts paid pursuant to any such Employee Benefit Plan are subject to
Tax under Section 409A of the Code.
2.18.    Taxes.
(a)    The Company has filed or caused to be filed all Tax Returns with respect
to Taxes that are or were required to be filed pursuant to applicable Law with
respect to taxable periods ending on or before the Closing Date. All Tax Returns
filed by the Company are true, correct and complete in all respects and were
prepared in compliance with all applicable Laws. The Company has paid all Taxes
(whether or not shown on any Tax Returns), except such Taxes, if any, which are
not yet due and payable and for which adequate provision for the payment of has
been made on the Company’s books and records. The Company is not currently the
beneficiary of any extension of time within which to file any Tax Return. No
Claim has ever been made by any Governmental Entity in a jurisdiction where the
Company does not file Tax Returns that the Company is or may be subject to
taxation by that jurisdiction. There are no Liens for Taxes (other than Taxes
not yet due and payable) upon any of the assets of the Company.
(b)    The Company has delivered or made available to Buyer correct and complete
copies of all Tax Returns filed by the Company since January 1, 2010. Neither
the Company nor any of its Affiliates or representatives expects that any
Governmental Entity may assess any additional Taxes for any period for which Tax
Returns have been filed. The Company has not, in the five (5) year period
preceding the Closing Date, been audited or examined by any Governmental Entity
in respect of Taxes, and there are no pending or, to the Knowledge of the
Company, threatened audits, assessments, disputes or Claims concerning any Taxes
of the Company. The Company has not waived any statute of limitations in respect
of Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.
(c)    There is no Tax sharing agreement, Tax allocation agreement, Tax
indemnity obligation or similar Contract, understanding or practice with respect
to Taxes (including any advance pricing agreement, closing agreement or other
arrangement relating to Taxes) that shall require any payment by the Company.
(d)    The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any (i) change in
method of accounting for a taxable period ending on or prior to the Closing
Date, (ii) “closing agreement” as described in Section 7121 of the Code (or any
similar provision of state, local or foreign Law) executed on or prior to the
Closing Date, (iii) installment sale or open transaction disposition made on or
prior to the Closing Date, (iv) prepaid amount received on or prior to the
Closing Date, or (v) election under Section 108(i) of the Code.
(e)    The Company has not distributed stock of another Person, or has had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Sections 355 or 361 of the Code.
(f)    The Company has withheld and paid all Taxes required by law or agreement
to have been withheld and paid by it in connection with any amounts paid as
compensation by the Company to its employees and independent contractors
(including distributors) and any other payments to employees, independent
contractors, shareholders or other third Persons, and the Company has complied
with all information reporting and backup withholding requirements, including
maintenance of required records with respect thereto. The Company has properly
treated all independent contractors who have rendered services to it as
non-employees for all federal, state, local and foreign tax purposes. There has
been no Claim or determination by any Governmental Entity that any independent
contractor is an employee of the Company.
(g)    The Company has never entered into a “reportable transaction” or “listed
transaction” as those terms are defined in Section 6707A of the Code or Treasury
Regulation Sections 1.6011-4(b) and (c)(3).
(h)    Since February 1, 1992, the Company has been a validly electing S
corporation within the meaning of Sections 1361 and 1362 of the Code and
comparable relevant state and local income Tax Laws.
2.19.    Insurance. Schedule 2.19 sets forth a complete and accurate list of all
insurance policies held by the Company, copies of which have been delivered to
Buyer. Each such insurance policy is valid and binding and is and has been in
effect since the date of its issuance. All premiums due under each insurance
policy of Company have been paid, and the Company has not received written
notice of any cancellation, non-renewal or termination in respect of any of its
insurance policies. The Company is not in default under any such policy. Neither
the Company nor the Person to whom any such insurance policy has been issued has
received notice that any insurer under any policy referred to in Schedule 2.19
is denying liability with respect to a Claim thereunder or defending under a
reservation of rights clause. The Company has notified its insurance carriers of
all litigation, Claims and facts which could reasonably be expected to give rise
to a Claim, all of which are disclosed in Schedule 2.19 (including worker’s
compensation Claims).
2.20.    Accounts. Schedule 2.20 sets forth a complete and accurate list of the
names and addresses of each bank, financial institution, fund, investment or
money manager, brokerage house and similar institution in which the Company
maintains any account (whether checking, savings, investment, trust or
otherwise), lock box or safe deposit box, and the account numbers and name of
the Persons having authority to effect transactions with respect thereto or
other access thereto.
2.21.    Corporate Records. Except as set forth on Schedule 2.21, the Company’s
books and records, including minutes of the meetings of the shareholders or
directors, stock books, corporate seal (if any) and any other similar books and
records, are complete and accurate in all material respects.
2.22.    Absence of Changes. Since December 31, 2014, except as set forth on
Schedule 2.22 or as expressly contemplated by this Agreement, there has not been
with respect to the Company any (a) event or circumstance (either singly or in
the aggregate) which would constitute a Material Adverse Effect; (b) any change
in its authorized capital, or securities outstanding, or ownership interests or
any grant of any options, warrants, calls, conversion rights or commitments; (c)
any declaration or payment of any dividend or distribution in respect of its
capital stock or any direct or indirect redemption, purchase or other
acquisition of any of its capital stock, except any declaration of dividends
payable by the Company; (d) any increase in the compensation, bonus, sales
commissions or fee arrangement payable or to become payable by it to any of its
respective officers, directors, shareholders, employees, consultants or agents,
except for ordinary and customary bonuses and salary increases for employees in
accordance with past practice; (e) any distribution, sale or transfer, or any
agreement to sell or transfer, any material assets, property or rights of any of
its business to any Person, including Sellers or their Affiliates, other than
distributions, sales or transfers in the ordinary course of business to Persons
other than Sellers and their Affiliates; (f) any cancellation, termination or
agreement to cancel or terminate any Material Contract, including any
indebtedness or other obligation owing to it, other than the negotiation and
adjustment of customer invoices in the course of good faith disputes with
customers in a manner consistent with past practice; (g) any plan, agreement or
arrangement granting any preferential rights to purchase or acquire any interest
in any of its assets, property or rights or requiring consent of any party to
the transfer and assignment of any such assets, property or rights; (h) any
waiver of the terms of any Material Contract or any other material rights or
Claims; (i) any transaction by the Company outside the ordinary course of
business; (j) any material change in the method of accounting or accounting
practice of the Company, except as required by GAAP or applicable law; or (k)
any change in the status of the Company as an S corporation (other than the sale
of the Shares pursuant to this Agreement).
2.23.    Product Liability; Warranties. Since January 1, 2012, no material
product Liability, recall, warranty or other similar material Claims (whether
based in contract or tort and whether relating to personal injury, including
death, property damage or economic loss) have arisen or have been settled,
terminated or received in writing by the Company and, to the Knowledge of the
Company, no such Claims are currently threatened against the Company and no
basis for any such Claim exists, in each case relating to, or arising from, the
sale or use of the products sold by the Company. There are no outstanding
returns of products sold by the Company from customers of the Company which are
individually or in the aggregate material to the Company.
2.24.    Certain Transactions. Except as set forth on Schedule 2.24, no Seller,
equity holder, officer or director of the Company, nor any Affiliate thereof,
(a) owns, or has any interest, directly or indirectly, in (i) any assets used or
held for use in the Business or (ii) any supplier, customer, competitor, debtor,
lessor, landlord or creditor or any of Company; or (b) owes any amounts to the
Company or any of its assets; or (c) has any Claims (contingent or otherwise)
against the Company or any of its assets. Except as set forth on Schedule 2.24,
no Seller, equity holder, officer or director of the Company, nor any Affiliate
thereof, is party to any Contract with the Company.
2.25.    Warranties.
(a)    Except as set forth on Schedule 2.25(a), no product provided,
manufactured, sold, leased, licensed or delivered by the Company is subject to
any guaranty, warranty, right of return, right of credit, service level
agreement obligation or other indemnity other than the applicable standard terms
and conditions of sale of the Company, which are set forth on Schedule 2.25(a).
Schedule 2.25(a) sets forth the aggregate expenses incurred by the Company in
fulfilling its obligations under its guaranty, warranty, right of return,
service level agreement credit and indemnity provisions during each of the
fiscal years and the interim period covered by the Financial Information.
(b)    Except as set forth on Schedule 2.25(b), the Company’s products are free
from material defects in design, workmanship and materials and conform in all
material respects to the written documentation and specifications therefor. No
material product liability Claims have been received by the Company and, to the
Company’s Knowledge, no such Claims have been made against any other Person with
respect to any Company products or threatened against the Company relating to
any of its products.
2.26.    Import/Export Activities. All import and export transactions and
activities conducted by the Company have been made in material compliance with
all applicable Law, including all U.S. import and export control Laws. The
Company has paid all customs duties owing with respect to any and all imported
goods or items imported by it. All customs entry information provided by the
Company to any Governmental Entity in connection with the import or export
thereof has been true and correct in all material respects. No Governmental
Entity has provided the Company with notice of any alleged non-compliance with
applicable Laws on the part of the Company with respect to any imported goods or
items imported by the Company or any exported goods or items exported by the
Company. To the Knowledge of the Company, no investigation is currently pending
in connection with any customs entry or export on the part of the Company,
including U.S. Customs and Border Protection and the Transportation Security
Administration. There is no unpaid deficiency, fine or penalty relating to any
audit, examination or investigation of the Company’s customs entries.
2.27.    Foreign Corrupt Practices Act.
(a)    The Company has not, in the past five (5) years and in violation of
applicable Laws, reimbursed or otherwise directly or indirectly paid, promised
to pay or authorized the payment of any money, entertainment expense, travel and
lodging expense, including any per diem, or other expense incurred by employees
of any Governmental Entity, or directly or indirectly given or promised to give
or authorized the giving of any gift or item of value to any employees of any
Governmental Entity in violation of applicable Laws.
(b)    The Company has not, in the past five (5) years and in violation of
applicable Laws, directly or indirectly paid any facilitating payments or other
payments to any representative of a Governmental Entity, an entity owned in
whole or in part by a Governmental Entity or a third-party representative in
order to obtain or expedite any Permits.
2.28.    Brokers.
(a)    Except for Exvere, Inc. (“Exvere”), no broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of any Seller. All amounts due to Exvere are
included in Company Expenses.
(b)    Except for Exvere, no broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company. All amounts due to Exvere are included in Company
Expenses.
2.29.    Environmental Matters.
(a)    Except as set forth on Schedule 2.29, the Owned Real Property is not, and
as of the Closing Date will not be, in violation of any Law relating to
industrial hygiene or to the environmental conditions on, under, or about the
Owned Real Property, including soil and groundwater conditions, and there are no
Hazardous Materials present on the Owned Real Property, other than in such
amounts or condition as permitted by applicable Environmental Law and as would
not reasonably be expected to lead to any future environmental Claims,
Liabilities or responsibilities affecting the Company.
(b)    Neither the Company nor, to the Knowledge of the Company, any Third
Party, has used, generated, manufactured, produced, stored, or disposed of at,
on, under, or about the Owned Real Property or transported to or from the Owned
Real Property any Hazardous Materials, other than that which is permitted by and
in compliance with applicable Environmental Law.
(c)    The Company has no Knowledge of any other facts or circumstances related
to the Owned Real Property or the Business that could reasonably be expected to
lead to any future environmental Claims, Liabilities or responsibilities
affecting the Company based on current Environmental Laws. The Company has not
retained or assumed by Contract any Liability or responsibility for any
environmental Claims or Liabilities.
(d)    The Company has disclosed to Buyer in writing all information in the
possession or control of the Company which relates to the environmental
condition of the Owned Real Property.
(e)    The Company has received no notice from any Third Party, including any
Governmental Entity, regarding the potential presence of any Hazardous Materials
at, on, under or emanating from any Owned Real Property, or alleging that it is
a potentially responsible party (or words of similar import) or that any of them
is otherwise liable or responsible under any Environmental Law for Adverse
Consequences in connection with any location, on-site or off-site.
(f)    The Company has not released any Hazardous Material on, at, under, or
from the Owned Real Property, and to the Knowledge of the Company, there has
been no release of Hazardous Material on, at, under or from the Owned Real
Property, and to the Knowledge of the Company, there is no Hazardous Material
migrating on to any Owned Real Property.
(g)    Neither the Company with respect to the Business nor the Owned Real
Property is subject to any Contract that may require it to pay to, reimburse,
guarantee, pledge, defend, indemnify or hold harmless any Person for or against
any remedial action, environmental Liabilities or any environmental Claim.
(h)    The Owned Real Property does not contain an active or inactive
incinerator, lagoon, landfill, septic system, wastewater treatment system,
underground storage tank, friable asbestos-containing material or
polychlorinated biphenyls.
2.30.    No Other Representations or Warranties. Except for the representations
and warranties contained in this Article II (and any certificates and other
documents delivered pursuant hereto), none of the Sellers, the Company nor any
other Person has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of any of the Sellers or the
Company, including with respect to the future revenue, profitability or success
of the Company; provided, that nothing in this Section 2.30 is intended or will
be construed as limiting in any fashion the right of Buyer to assert and pursue
any claims based on fraud.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF BUYER
As a material inducement to Sellers and the Company to enter into and perform
their obligations under this Agreement, Buyer represents and warrants that the
statements contained in this Article III are true and correct as of the date
hereof and as of the Closing (except those statements addressing matters only as
of a specified date which shall be true and correct as of that specified date).
3.1.    Organization; Authority; Authorization. Buyer is a corporation duly
formed, validly existing and in good standing under the laws of the State of
Delaware. Buyer has full corporate power and authority to execute and deliver
the Transaction Documents and to perform its obligations thereunder. The
execution, delivery and performance of the Transaction Documents to which Buyer
is a party have been duly authorized by Buyer. Each of the Transaction Documents
to which Buyer is a party constitutes the valid and legally binding obligation
of Buyer, enforceable in accordance with its terms and conditions, except as
such enforcement may be limited by the Bankruptcy and Equity Exceptions.
3.2.    Noncontravention. The execution, delivery and performance by Buyer of
this Agreement and all other Transaction Documents to which Buyer is a party,
and the fulfillment of and compliance with the respective terms thereof, do not
and will not (a) conflict with or result in a breach of the terms, conditions or
provisions of, (b) constitute a default under, (c) result in a violation of, or
(d) require any authorization, consent, approval, exemption or other Action by
or declaration or notice to any Governmental Entity pursuant to, the
organizational documents of Buyer or any material Contract, or any material Law,
to which Buyer or its assets is subject, except, in each case, to the extent
that a material adverse effect upon the financial condition of Buyer or its
ability to perform its obligations hereunder would not result.
3.3.    Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.
ARTICLE IV    
ADDITIONAL AGREEMENTS
4.1.    Conduct of Business Prior to the Closing. From the date hereof until the
Closing, except as otherwise provided in this Agreement or consented to in
writing by Buyer (which consent shall not be unreasonably withheld or delayed),
Sellers shall, and shall cause the Company to, (x) conduct the business of the
Company in the ordinary course of business; and (y) use reasonable best efforts
to maintain and preserve intact the current organization, business and franchise
of the Company and to preserve the rights, franchises, goodwill and
relationships of its employees, customers, lenders, suppliers, regulators and
others having business relationships with the Company. Without limiting the
foregoing, from the date hereof until the Closing Date, Sellers shall:
(a)    cause the Company to preserve and maintain all of its Permits;
(b)    cause the Company to pay its debts, Taxes and other obligations when due;
(c)    cause the Company to maintain the properties and assets owned, operated
or used by the Company in the same condition as they were on the date of this
Agreement, subject to reasonable wear and tear;
(d)    cause the Company to continue in full force and effect without
modification all insurance policies, except as required by applicable Laws;
(e)    cause the Company to defend and protect its properties and assets from
infringement or usurpation;
(f)    cause the Company to perform all of its obligations under all Contracts
relating to or affecting its properties, assets or business;
(g)    cause the Company to maintain its books and records in accordance with
past practice;
(h)    cause the Company to comply in all material respects with all applicable
Laws;
(i)    cause the Company to maintain its status as an S corporation; and
(j)    cause the Company not to take or permit any action that would cause any
of the changes, events or conditions described in Section 2.22 to occur.

-9-



--------------------------------------------------------------------------------




4.2.    Access to Information. From the date hereof until the Closing, Sellers
shall, and shall cause the Company to, (a) afford Buyer and its representatives
full and free access to and the right to inspect all of the Owned Real Property,
properties, assets, premises, books and records, Contracts and other documents
and data related to the Company; (b) furnish Buyer and its representatives with
such financial, operating and other data and information related to the Company
as Buyer or any of its representatives may reasonably request; and (c) instruct
the representatives of Sellers and the Company to cooperate with Buyer in its
investigation of the Company. Any investigation pursuant to this Section 4.2
shall be conducted in such manner as not to interfere unreasonably with the
conduct of the business of Sellers or the Company. No investigation by Buyer or
other information received by Buyer shall operate as a waiver or otherwise
affect any representation, warranty or agreement given or made by Sellers or the
Company in this Agreement.
4.3.    No Solicitation of Other Bids.
(a)    Sellers shall not, and shall not authorize or permit any of their
Affiliates (including the Company) or any of its or their representatives to,
directly or indirectly, (i) encourage, solicit, initiate, facilitate or continue
inquiries regarding an Acquisition Proposal; (ii) enter into discussions or
negotiations with, or provide any information to, any Person concerning a
possible Acquisition Proposal; or (iii) enter into any agreements or other
instruments (whether or not binding) regarding an Acquisition Proposal. Sellers
shall immediately cease and cause to be terminated, and shall cause its
Affiliates (including the Company) and all of its and their representatives to
immediately cease and cause to be terminated, all existing discussions or
negotiations with any Persons conducted heretofore with respect to, or that
could lead to, an Acquisition Proposal.
(b)    In addition to the other obligations under this Section 4.3, Sellers
shall promptly (and in any event within one (1) Business Day after receipt
thereof by any Seller or his or her representatives) advise Buyer orally and in
writing of any Acquisition Proposal, any request for information with respect to
any Acquisition Proposal, or any inquiry with respect to or which could
reasonably be expected to result in an Acquisition Proposal, the material terms
and conditions of such request, Acquisition Proposal or inquiry, and the
identity of the Person making the same.
(c)    Sellers agree that the rights and remedies for noncompliance with this
Section 4.3 shall include having such provision specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to Buyer and that
money damages would not provide an adequate remedy to Buyer.
4.4.    Notice of Certain Events.
(a)    From the date hereof until the Closing, Sellers shall promptly notify
Buyer in writing of:

-10-



--------------------------------------------------------------------------------




(i)    any fact, circumstance, event or action the existence, occurrence or
taking of which (A) has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (B) has resulted
in, or could reasonably be expected to result in, any representation or warranty
made by Sellers or the Company hereunder not being true and correct or (C) has
resulted in, or could reasonably be expected to result in, the failure of any of
the conditions set forth in Section 5.2 to be satisfied;
(ii)    any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;
(iii)    any notice or other communication from any Governmental Entity in
connection with the transactions contemplated by this Agreement; and
(iv)    any Actions commenced or, to the Knowledge of Sellers or the Company,
threatened against, relating to or involving or otherwise affecting Sellers or
the Company that, if pending on the date of this Agreement, would have been
required to have been disclosed pursuant to Section 2.9 or that relates to the
consummation of the transactions contemplated by this Agreement.
(b)    Buyer’s receipt of information pursuant to this Section 4.4 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Sellers or the Company in this Agreement (including
Section 6.2 and Section 7.1(b)) and shall not be deemed to amend or supplement
the Schedules.
4.5.    Expenses. Except as otherwise provided herein or therein, Sellers and
the Company, on the one hand, will pay the Company Expenses (including fees and
expenses of legal counsel, investment bankers, brokers or other representatives
and consultants and appraisal fees and expenses), and Buyer, on the other hand,
will pay its own fees, costs and expenses incurred in connection with or related
to the sales process, the negotiation of this Agreement and the other
Transaction Documents, the performance of the obligations hereunder and
thereunder, and the consummation of the transactions contemplated hereby and
thereby, including, in each case, all fees, costs and expenses arising from any
breach of any provision of this Agreement.
4.6.    Tax Matters.
(a)    All transfer, documentary, sales, use, stamp, registration, recordation,
conveyance and other similar Taxes and fees (including any penalties and
interest) incurred in connection with the transfer of the Shares (“Transfer
Taxes”) will be paid 50% by Sellers and 50% by Buyer. Sellers will, and will
cause their respective Affiliates to, file all necessary Tax Returns and other
documentation with respect to all such Transfer Taxes, and, if required by
applicable Laws, Buyer will, and will cause its Affiliates to, join in the
execution of any such Tax Returns and other documentation.
(b)    Representative, at its expense, shall prepare or cause to be prepared,
all income Tax Returns with respect to the Company for any Tax period ending on
or

-11-



--------------------------------------------------------------------------------




prior to the Closing Date but that are filed after the Closing Date.
Representative will provide Buyer with a copy of the proposed return no later
than thirty (30) days prior to its due date, taking into account applicable
extensions, for review, and for approval of the portion of the Tax Return that
reflects the 338(h)(10) Elections. The Company will prepare all other Tax
Returns that are due to be filed after the Closing Date. To the extent the Taxes
shown on the Tax Returns prepared by Representative or the Company, as
applicable, under this provision, exceed the Taxes that have been expressly
taken into account in the determination of the Final Closing Working Capital
with respect to such Tax Return, Sellers shall (jointly and severally) pay to
Buyer at least five (5) calendar days before the filing of the Tax Return for
such Taxes and costs.
(c)    Buyer shall prepare or cause to be prepared and timely file, or cause to
be prepared and timely filed, any Tax Return required to be filed by the Company
for a taxable period that begins before but ends after the Closing Date (a
“Straddle Period”), each such Tax Return a “Straddle Period Tax Return.” With
respect to Taxes of the Company relating to a Straddle Period, the Parties agree
that the portion of such Tax that relates to the portion of such Straddle Period
through the end of the Closing Date shall (i) in the case of any Taxes other
than Taxes based upon or related to income or receipts, be deemed to be the
amount of such Tax for the entire Straddle Period multiplied by a fraction (A)
the numerator of which is the number of days in the Straddle Period ending on
the Closing Date and (B) the denominator of which is the number of days in the
entire Straddle Period, and (ii) in the case of any Tax based upon or related to
income or receipts, be determined as though the taxable year of the applicable
Company terminated at the close of business on the Closing Date. To the extent
the Taxes shown on any Straddle Period Tax Return thereon attributable to the
Pre-Closing Tax Period exceed the Taxes that have been expressly taken into
account in the determination of the Final Closing Working Capital with respect
to such Tax Return, Sellers shall (jointly and severally) pay to Buyer at least
five (5) calendar days before the filing of the Tax Return such Taxes.
(d)    Buyer, on the one hand, and Sellers, on the other hand, will cooperate
fully, as and to the extent reasonably requested by the other Parties, in
connection with the preparation and filing of Tax Returns with respect to the
Taxes payable pursuant to this Section 4.6 and any audit, litigation or other
proceeding with respect to Taxes, including but not limited to the retention and
(upon the other party’s request) the provision of records and information
relevant to such audit or litigation and making employees available to provide
information and explanation of material provided hereunder. Company shall
maintain all books and records with respect to Taxes until the end of the
applicable statutes of limitations (including any extensions thereof). Buyer and
the Company, on the one hand, and Sellers and their respective Affiliates, on
the other hand, shall promptly notify each other upon receipt by such party of
written notice of any inquiries, Claims, assessments, audits or similar events
with respect to Taxes relating to a Pre-Closing Tax Period (any such inquiry,
Claim, assessment, audit or similar event, a “Tax Matter”).
(e)    At the election of Buyer, and subject to Buyer's obligation in Section
4.6(g) of this Agreement, Sellers and Buyer will make the election pursuant to
Section 338(h)(10) of the Code with respect to the acquisition of the Company,
and, if permissible, similar elections under any applicable state, municipal,
local or Income Tax Laws (collectively,

-12-



--------------------------------------------------------------------------------




the “338(h)(10) Elections”). Prior to the Closing, Sellers will not, and will
ensure that the Company does not, (i) revoke the Company’s election to be taxed
as an S corporation within the meaning of Sections 1361 and 1362 of the Code, or
(ii) take any action that would result in the termination of the Company’s
status as a validly existing S corporation within the meaning of Sections 1361
and 1362 of the Code. Each Seller will deliver to Buyer at Closing a duly
executed IRS Form 8023 that reflects the 338(h)(10) Elections and will file such
forms in accordance with applicable rules and Law, and make any other filings
that are required to make the 338(h)(10) Elections. If Buyer elects not to make
the 338(h)(10) Elections, the taxable year of the Company will terminate on the
day immediately preceding the Closing.
(f)    Within sixty (60) days of the Closing Date, Buyer will deliver to
Representative a determination of the Aggregate Deemed Sales Price (“ADSP”), as
defined in Section 338 of the Code, and its allocation among the classes of
assets of the Company, as required by Section 1060 of the Code (the “Allocation
Schedule”). The Allocation Schedule shall be prepared in accordance with a third
party appraisal of the assets that will be acquired by Buyer. The Parties will,
and will cause their respective Affiliates to, make consistent use of such
allocation for all Tax purposes. With respect to such allocation, as so
adjusted, each Party will (i) be bound by such allocation, (ii) act in
accordance with such allocation in the preparation and filing of all Tax Returns
and in the course of any Tax audit, Tax review or other Tax legal action
relating thereto, (iii) take no position and cause its Affiliates to take no
position inconsistent with such allocation for Tax purposes (including in
connection with any Tax Proceeding), unless in each case otherwise required
pursuant to a “determination” within the meaning of Code Section 1313(a), and
(iv) not later than thirty (30) days before the filing of its IRS Forms 8023 and
8883 (whether initial or supplemental) relating to the transactions contemplated
by this Agreement, deliver to the other Party a true, correct and complete copy
of such IRS Forms.
(g)    Within thirty (30) days of the receipt of the Allocation Schedule,
Representative shall deliver to Buyer Representative’s calculation of the amount
of Taxes that the Sellers are required to pay that they would not have had to
pay but for the making of the 338(h)(10) election (taking into account only this
transaction, and no other items on the Sellers’ applicable Tax Returns) (the
“Incremental Tax Amount”). Buyer and Representative will cooperate with each
other in reviewing the calculation. If they cannot reach agreement within thirty
(30) days of Buyer’s receipt of the Incremental Tax Amount, such dispute will be
resolved in accordance with the procedures in Section 1.3(e) of this Agreement,
provided that GT shall use the Allocation Schedule as finally determined in
accordance with Section 4.6 of this Agreement. Buyer shall reimburse Sellers for
their actual professional fees incurred related to the foregoing determination
of the Incremental Tax Amount up to a maximum amount of $5,000.00. The
Incremental Tax Amount will be calculated separately for (i) the Purchase Price
(other than the Deferred Purchase Price and the Grossed-Up Amount); and (ii) the
Deferred Purchase Price.
(h)    No later than April 1, 2016, provided that Buyer is making the 338(h)(10)
Election, Buyer shall pay to the Sellers an amount equal to the Incremental Tax
Amount due on the amount calculated pursuant to Section 4.6(g)(i), plus an
amount equal to the Tax that the Sellers are required to pay as a result of the
receipt of such Incremental Tax Amount. No

-13-



--------------------------------------------------------------------------------




later than the date of the payment of any Deferred Purchase Price, Buyer shall
pay to the Sellers an amount equal to the Incremental Tax Amount due on the
Deferred Purchase Price, plus an amount equal to the Tax that the Sellers are
required to pay as a result of the receipt of such Incremental Tax Amount (the
aggregate payments due by Buyer pursuant to this Section 4.6(h) being the
“Grossed-Up Amount”).
4.7.    Non-Competition; Non-Solicitation; Etc.
(a)    Non-Competition. Each Seller agrees and acknowledges that he or she is
familiar with the trade secrets and other information of a confidential or
proprietary nature of the Company and its business relations. Each Seller agrees
and acknowledges that Buyer and its Affiliates would be irreparably damaged if
such Seller was to compete, or to provide services or to otherwise participate
(whether through ownership or otherwise) in the operations or business of any
Person competing with the Company or the Business following the Closing
(collectively, the “Restricted Business”), and that any such competition would
result in a significant loss of goodwill by Buyer. Each Seller further agrees
and acknowledges that (i) the covenants and agreements set forth in this
Section 4.7 were a material inducement to Buyer to enter into this Agreement and
to perform its obligations hereunder, and that Buyer would not obtain the
benefit of the bargain set forth in this Agreement as specifically negotiated by
the Parties if any Seller breached any of the provisions of this Section 4.7,
and (ii) in order to assure Buyer that the Company and the Business following
the Closing will retain their value, it is necessary that each Seller undertake
not to utilize his or her special knowledge of the Company and the Business and
such Seller’s relationship with clients or customers, suppliers and other
business relationships to compete with Buyer for the Restricted Period.
Therefore, in further consideration of the amounts to be paid hereunder on the
Closing Date in exchange for the Shares, each Seller agrees that from and after
the Closing Date and continuing for the period set forth next to each Seller’s
name on Schedule A (the “Restricted Period”), he or she, as applicable, will
not, and will cause each of his or her Affiliates not to, directly or
indirectly, either for himself or herself, as applicable, or through any other
Person, or in any other capacity, solicit or otherwise seek to obtain or perform
any Restricted Business.
(b)    Enforceability; Severability. Each Seller recognizes that the
territorial, time and scope limitations set forth in this Section 4.7 are
reasonable and are properly required to protect Buyer’s substantial investment
hereunder and for the protection of Buyer’s legitimate interest in client
relationships, goodwill and trade secrets of the Company and the Business, and
that such limitations would not impose any undue burden upon any such Seller. In
the event that any such territorial, time or scope limitation is deemed to be
invalid, prohibited or unenforceable by a court of competent jurisdiction, Buyer
and Sellers agree, and each Seller submits, to the reduction of any or all of
said territorial, time or scope limitations to such an area, period or scope as
said court deems reasonable or enforceable under the circumstances. If such
partial enforcement is not possible in such jurisdiction, the provision will be
deemed severed as to such jurisdiction, and the remaining provisions of this
Agreement will remain in full force and effect.

-14-



--------------------------------------------------------------------------------




(c)    Remedies. Each Seller acknowledges and agrees that the covenants set
forth in this Section 4.7 are reasonable and necessary for the protection of
Buyer’s business interests and the Business, that irreparable injury will result
to Buyer, the Company, and/or the Business if such Seller breaches any of the
terms of this Section 4.7, and that in the event of such Seller’s actual or
threatened breach of any of the provisions contained in this Section 4.7, Buyer
will have no adequate remedy at law. Each Seller accordingly agrees that in the
event of any actual or threatened breach by such Seller of any of the provisions
contained in this Section 4.7, Buyer will be entitled to the following rights
and remedies, each of which rights and remedies will be independent of the
others and severally enforceable: (i) such injunctive and other equitable relief
as may be deemed necessary or appropriate by a court of competent jurisdiction
and (ii) the right and remedy to require such Seller to account for and pay over
to Buyer any profits, monies, accruals, increments or other benefits derived or
received by such Seller as the result of any transactions or conduct
constituting a breach of any of the provisions contained in this Section 4.7.
Nothing contained herein will be construed as prohibiting Buyer from pursuing
any other remedies available to it for such breach or threatened breach,
including the recovery of any damages which it is able to prove. Because the
protection of the goodwill and Buyer’s other legitimate business interests
requires that each Seller comply with the covenants in this Section 4.7 for the
full Restricted Period, each Seller agrees that the Restricted Period will be
extended for a period of time at least equal to the time period that such Seller
breached any of the covenants in this Section 4.7, such that such Seller is
ultimately foreclosed from engaging in the Restricted Businesses for a time
period at least equal to the full Restricted Period.
4.8.    Public Announcements. No Seller shall issue any public report, statement
or press release or similar item or make any other public disclosure with
respect to the substance of this Agreement prior to the consultation with and
approval of Buyer, except as may be required by Law or the rules of any
applicable stock exchange or self-regulatory organization, in which case the
Parties shall reasonably cooperate as to the timing and contents of such report,
statement or press release.
4.9.    Release. Effective as of the Closing, each Seller and Representative, on
behalf of himself or herself and his or her Affiliates and each of his, her, and
their respective heirs, successors and assigns (collectively, the “Releasing
Parties”), hereby releases, acquits and forever discharges the Company, and any
and all of its successors and assigns, together with all their present and
former directors and officers (collectively, the “Released Parties”), from any
and all manner of Actions, damages, demands and Liabilities whatsoever in law or
equity, whether known or unknown, liquidated or unliquidated, fixed, contingent,
direct or indirect, which the Releasing Party ever had, has or may have against
any of the Released Parties for, upon, or by reason of any matter, transaction,
act, omission or thing whatsoever arising under or in connection with any of the
Released Parties, from the beginning of time to and including the Closing Date,
other than obligations arising under this Agreement or any transactions or
documents contemplated thereby or executed in connection therewith.
4.10.    Cash-Free. The Parties acknowledge and agree that the Company shall be
acquired as of the Closing without any Cash Amounts.

-15-



--------------------------------------------------------------------------------




4.11.    Mortgage Release. As soon as practicable after Closing, Seller shall
provide evidence of the recording, in the applicable recorder’s office, of a
mortgage release in form and substance reasonably acceptable to Buyer with
respect to that certain mortgage in favor of KeyBank National Association dated
November 8, 2004, as amended or modified. If the mortgage is not released by
KeyBank National Association within the sixty (60) day time frame as provided in
RCW 61.24.110, Seller shall take all actions necessary to obtain the recording
of the release pursuant to that statute, and shall provide evidence to Buyer of
the mortgage release once it is obtained.
4.12.    Closing Conditions. From the date hereof until the Closing, each Party
shall use reasonable best efforts to take such actions as are necessary to
expeditiously satisfy the closing conditions set forth in Article V hereof.
4.13.    Special Release. Buyer (i) has agreed to make significant repairs to
the roof relating to the Owned Real Property after Closing, and (ii) shall
assume all Liabilities relating directly to the roof and those repairs;
provided, that nothing in this Section 4.13 shall relieve Sellers from any
Liability other than Liabilities solely and directly relating to the roof and
the roof repairs undertaken by Buyer.
ARTICLE V    
CONDITIONS TO CLOSING
5.1.    Conditions to Obligations of All Parties. The obligations of each Party
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment, at or prior to the Closing, of each of the following
conditions:
(a)    No Governmental Entity shall have enacted, issued, promulgated, enforced
or entered any Court Order which is in effect and has the effect of making the
transactions contemplated by this Agreement illegal, otherwise restraining or
prohibiting consummation of such transactions or causing any of the transactions
contemplated hereunder to be rescinded following completion thereof.
5.2.    Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:
(a)    Other than the representations and warranties of Sellers and the Company
contained in Section 2.1, Section 2.2, Section 2.3, Section 2.18, Section 2.28
and Section 2.29, the representations and warranties of Sellers and the Company,
as applicable, contained in this Agreement, the other Transaction Documents and
any certificate or other writing delivered pursuant hereto shall be true and
correct in all respects (in the case of any representation or warranty qualified
by materiality or Material Adverse Effect) or in all material respects (in the
case of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of Sellers and the Company
contained in Section 2.1, Section 2.2, Section 2.3, Section 2.18, Section 2.28
and Section 2.29 shall be true and correct in all respects on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects).
(b)    Sellers, the Company and Representative shall have duly performed and
complied in all material respects with all agreements, covenants and conditions
required by this Agreement and each of the other Transaction Documents to be
performed or complied with by Sellers, the Company and Representative prior to
or on the Closing Date.

-16-



--------------------------------------------------------------------------------




(c)    No Action shall have been commenced against Buyer, Sellers or the
Company, which would prevent the Closing. No injunction or restraining Court
Order shall have been issued by any Governmental Entity, and be in effect, which
restrains or prohibits any transaction contemplated hereby.
(d)    From the date of this Agreement, there shall not have occurred any
Material Adverse Effect, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Material Adverse Effect.
(e)    Representative shall have delivered, or caused to be delivered, to Buyer
all documents or instruments as provided in Section 1.5(b).
(f)    With respect to each item of Owned Real Property, Buyer shall have
procured an ALTA Owner’s policy of Title Insurance issued by a title insurer
reasonably satisfactory to Buyer, in an amount equal to the fair market value of
such real property (including all improvements located thereon), insuring title
to such real property to be in the Company as of the Closing (not subject to any
Liens other than Permitted Liens and subject only to title exceptions that do
not adversely affect the use or value of such Owned Real Property), each of
which title insurance policies shall: (i) insure title to the real property and
all recorded easements benefitting such real property, (ii) contain an
endorsement insuring that the real property described in the title insurance
policy is the same real estate as shown on the survey delivered pursuant to
Section 5.2(g) with respect to such property, (iii) contain an “extended
coverage endorsement” insuring over the general exception contained customarily
in such policies, (iv) contain an ALTA Zoning Endorsement 3.1 (or the equivalent
thereof), (v) contain an endorsement insuring that each street adjacent to the
real property is a public street, or a private street that the Owned Real
Property has an easement to use, and that there is direct and unencumbered
pedestrian and vehicular access to such street from the real property, either
directly or via an easement (with easement rights being part of the insured
premises), (vi) if the Owned Real Property consists of more than one record
parcel, contain a “contiguity” endorsement insuring that all of the record
parcels are contiguous to one another, and (vii) contain a “non-imputation”
endorsement to the effect that title defects known to the officers, directors,
and stockholders of the owner prior to the Closing shall not be deemed “facts
known to the insured” for purposes of the policy.
(g)    With respect to each parcel of Owned Real Property, Buyer shall have
procured a current survey of such Owned Real Property certified to Buyer,
prepared by a licensed surveyor and conforming to current ALTA Minimum Detail
Requirements for Land Title Surveys, disclosing the location of all
improvements, easements, party walls, sidewalks, roadways, utility lines, and
other matters shown customarily on such surveys, and showing access
affirmatively to a public or private street or road, either directly or via an
easement, which survey shall not disclose any material encroachment from or onto
such Owned Real Property which has not been cured or insured over to Buyer’s
reasonable satisfaction.

-17-



--------------------------------------------------------------------------------




5.3.    Conditions to Obligations of Sellers. The obligations of Sellers to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Representative’s waiver, at or prior to the Closing, of each
of the following conditions:
(a)    Other than the representations and warranties of Buyer contained in
Section 3.1 and Section 3.3, the representations and warranties of Buyer
contained in this Agreement, the other Transaction Documents and any certificate
or other writing delivered pursuant hereto shall be true and correct in all
respects (in the case of any representation or warranty qualified by materiality
or Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Material Adverse
Effect) on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects). The
representations and warranties of Seller contained in Section 3.1 and Section
3.3 shall be true and correct in all respects on and as of the date hereof and
on and as of the Closing Date with the same effect as though made at and as of
such date (except those representations and warranties that address matters only
as of a specified date, the accuracy of which shall be determined as of that
specified date in all respects).
(b)    Buyer shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the other Transaction Documents to be performed or complied with by it
prior to or on the Closing Date.
(c)    No injunction or restraining Court Order shall have been issued by any
Governmental Entity, and be in effect, which restrains or prohibits any material
transaction contemplated hereby.
(d)    Buyer shall have delivered, or caused to be delivered, to Representative
all documents or instruments as provided in Section 1.5(c).
ARTICLE VI    
REMEDIES FOR BREACHES OF THIS AGREEMENT AND OTHER MATTERS
6.1.    Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is
eighteen (18) months from the Closing Date; provided, that (i) the
representations and warranties in Section 2.29 shall survive for a period of six
(6) years following the Closing Date; and (ii) the representations and
warranties in Section 2.1, Section 2.2, Section 2.3, Section 2.18, Section 2.28,
Section 3.1 and Section 3.3 (collectively, and together with the representations
and warranties in Section 2.29, the “Fundamental Representations”) shall survive
indefinitely. All covenants and agreements of the parties contained herein shall
survive the Closing indefinitely or for the period explicitly specified therein.
Notwithstanding the foregoing, any Claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
non-breaching party to the breaching party prior to the expiration date of the
applicable survival period shall not

-18-



--------------------------------------------------------------------------------




thereafter be barred by the expiration of the relevant representation or
warranty and such Claims shall survive until finally resolved.
6.2.    Indemnification Provisions for Benefit of Buyer.
(a)    In addition to any other right or remedy available to Buyer at law or in
equity, each Seller shall severally (and not jointly) indemnify Buyer and its
Affiliates, officers, directors, employees, agents, representatives, successors
and assigns (collectively, the “Buyer Indemnified Persons”) against and hold
them harmless from, and pay on behalf of or reimburse them as and when incurred
for, any Adverse Consequences, which they may suffer, sustain or become subject
to as the result of, arising out of, relating to, allocable to, in the nature of
or caused by:
(i)    the breach by such Seller of any of the Seller Representations contained
in this Agreement or any other Transaction Document;
(ii)    the breach or nonfulfillment by such Seller of any covenant or agreement
contained in this Agreement (except the covenants set forth in Section 4.7,
which are subject to the remedies set forth in Section 4.7(c)) or any other
Transaction Document; or
(iii)    any Taxes (or non-payment thereof) of any Seller.
(b)    In addition to any other right or remedy available to Buyer at law or in
equity, the Sellers shall, jointly and severally, indemnify the Buyer
Indemnified Persons against and hold them harmless from, and pay on behalf of or
reimburse them as and when incurred for, any Adverse Consequences, which they
may suffer, sustain or become subject to as the result of, arising out of,
relating to, allocable to, in the nature of or caused by:
(i)    the breach by the Company of any of Company Representations contained in
this Agreement or any other Transaction Document;
(ii)    the breach or nonfulfillment by the Company of any covenant or agreement
contained in this Agreement or any other Transaction Document;
(iii)    (A) any Taxes (or the non-payment thereof) of the Company for any
Pre-Closing Tax Period (including that portion of any Straddle Period through
the end of the Closing Date, apportioned in accordance with Section 4.6(c)); (B)
any Taxes of any Person imposed on the Company as transferee or successor, by
Contract, or pursuant to any Law (including Treasury Regulation Section
1.1502-6); and (C) any Taxes that the Company was obligated to collect or
withhold and pay to the Tax authorities;
(iv)    Warranty Liabilities incurred or otherwise accrued during the fifteen
(15) month period beginning on the Closing Date, to the extent such Warranty
Liabilities are in excess of One Hundred Thousand Dollars ($100,000); or

-19-



--------------------------------------------------------------------------------




(v)    any Taxes of the Company, whether pre or post-Closing, that arise
because, and any Grossed-Up Amount paid prior to discovery that, the Company was
in beach of the representation in Section 2.18(h).
6.3.    Indemnification Provisions for Benefit of Sellers. Buyer will indemnify
Sellers and their respective Affiliates, officers, directors, employees, agents,
representatives, successors and assigns (collectively, the “Seller Indemnified
Persons”, and together with the Buyer Indemnified Persons, the “Indemnified
Persons”) against and hold them harmless from, and pay on behalf of or reimburse
them as and when incurred for, any Adverse Consequences which they may suffer,
sustain or become subject to as the result of, arising out of, relating to,
allocable to, in the nature of or caused by:
(a)    the breach by Buyer of any of its representations or warranties contained
in this Agreement or any other Transaction Document; or
(b)    the breach or non-fulfillment by Buyer of any covenant or agreement
contained in this Agreement or any other Transaction Document.
6.4.    Certain Limitations. The indemnification provided for in Section 6.2 and
Section 6.3 shall be subject to the following limitations:
(a)    No Indemnifying Person shall be liable to an Indemnified Person for
indemnification under Sections 6.2(b)(i) or 6.3(a), as applicable, until the
aggregate amount of all Adverse Consequences in respect of indemnification under
Sections 6.2(b)(i) or 6.3(a), as applicable, exceeds One Hundred Thousand
Dollars ($100,000) (the “Deductible”), in which event the Indemnifying Person
shall only be required to pay or be liable for all such Adverse Consequences in
excess of the Deductible. The aggregate amount of all Adverse Consequences for
which an Indemnifying Person shall be liable pursuant to Section 6.2 or Section
6.3, as applicable, shall not exceed (i) in the case of Sellers, thirty seven
and one-half percent (37.5%) of such Seller’s Pro Rata Share of the Purchase
Price, and (ii) in the case of Buyer, the Purchase Price.
(b)    Notwithstanding the foregoing, the limitations set forth in Section
6.4(a) shall not apply to Adverse Consequences based upon, arising out of, with
respect to or by reason of any inaccuracy in or breach of any Fundamental
Representation.
(c)    Any qualifications and exceptions relating to materiality or material
adverse effect with respect to any representations, warranties or covenants
shall be disregarded for the purposes of determining the amount of Adverse
Consequences related thereto.
6.5.    Procedure for Indemnification.
(a)    Third Party Claims. If any Indemnified Person receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
representative of the foregoing

-20-



--------------------------------------------------------------------------------




(a “Third Party Claim”) against such Indemnified Person with respect to which
the Indemnifying Person is obligated to provide indemnification under this
Agreement (including notice of a Tax Matter), the Indemnified Person shall give
the Indemnifying Person reasonably prompt written notice thereof, but in any
event not later than thirty (30) calendar days after receipt of such notice of
such Third Party Claim. The failure to give such prompt written notice shall
not, however, relieve the Indemnifying Person of its indemnification
obligations, except and only to the extent that the Indemnifying Person forfeits
rights or defenses by reason of such failure. Such notice by the Indemnified
Person shall describe the Third Party Claim in reasonable detail, shall include
copies of all material written evidence thereof and shall indicate the estimated
amount, if reasonably practicable, of the Adverse Consequences that have been or
may be sustained by the Indemnified Person. The Indemnifying Person shall have
the right to participate in, or by giving written notice to the Indemnified
Person, to assume the defense of any Third Party Claim at the Indemnifying
Person’s expense and by the Indemnifying Person’s own counsel, and the
Indemnified Person shall cooperate in good faith in such defense; provided, that
if the Indemnifying Person is a Seller, such Indemnifying Person shall not have
the right to defend or direct the defense of any such Third Party Claim that (x)
is asserted directly by or on behalf of a Person that is a supplier or customer
of the Company, or (y) seeks an injunction or other equitable relief against the
Indemnified Person. In the event that the Indemnifying Person assumes the
defense of any Third Party Claim, subject to Section 6.5(b), it shall have the
right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnified Person. The Indemnified Person shall have
the right to participate in the defense of any Third Party Claim with counsel
selected by it subject to the Indemnifying Person’s right to control the defense
thereof. The fees and disbursements of such counsel shall be at the expense of
the Indemnified Person, provided, that if in the reasonable opinion of counsel
to the Indemnified Person, (A) there are legal defenses available to an
Indemnified Person that are different from or additional to those available to
the Indemnifying Person; or (B) there exists a conflict of interest between the
Indemnifying Person and the Indemnified Person that cannot be waived, the
Indemnifying Person shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Person in each jurisdiction for which the Indemnified
Person determines counsel is required. If the Indemnifying Person elects not to
compromise or defend such Third Party Claim, fails to promptly notify the
Indemnified Person in writing of its election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Person may, subject to Section 6.5(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Adverse
Consequences based upon, arising from or relating to such Third Party Claim. The
Parties shall cooperate with each other in all reasonable respects in connection
with the defense of any Third Party Claim, including making available records
relating to such Third Party Claim and furnishing, without expense (other than
reimbursement of actual out-of-pocket expenses) to the defending party,
management employees of the non-defending party as may be reasonably necessary
for the preparation of the defense of such Third Party Claim.
(b)    Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Person shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Person,
except as provided in

-21-



--------------------------------------------------------------------------------




this Section 6.5(b), and provided that the exceptions in this Section 6.5(b)
shall not apply to Tax Matters. If a firm offer is made to settle a Third Party
Claim without leading to liability or the creation of a financial or other
obligation on the part of the Indemnified Person and provides, in customary
form, for the unconditional release of each Indemnified Person from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Person desires to accept and agree to such offer, the Indemnifying
Person shall give written notice to that effect to the Indemnified Person. If
the Indemnified Person fails to consent to such firm offer within ten (10) days
after its receipt of such notice, the Indemnified Person may continue to contest
or defend such Third Party Claim and in such event, the maximum liability of the
Indemnifying Person as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Person fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Person may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Person has
assumed the defense pursuant to Section 6.5(a), it shall not agree to any
settlement without the written consent of the Indemnifying Person (which consent
shall not be unreasonably withheld or delayed).
(c)    Direct Claims. Any Action by an Indemnified Person on account of an
Adverse Consequence which does not result from a Third Party Claim (a “Direct
Claim”) shall be asserted by the Indemnified Person giving the Indemnifying
Person reasonably prompt written notice thereof, but in any event not later than
thirty (30) calendar days after the Indemnified Person becomes aware of such
Direct Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Person of its indemnification obligations, except and
only to the extent that the Indemnifying Person forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Person shall describe the
Direct Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Adverse Consequences that have been or may be sustained by
the Indemnified Person. The Indemnifying Person shall have thirty (30) calendar
days after its receipt of such notice to respond in writing to such Direct
Claim. The Indemnified Person shall allow the Indemnifying Person and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim and the Indemnified Person shall assist the
Indemnifying Person’s investigation by giving such information and assistance
(including access to the Company’s premises and personnel and the right to
examine and copy any accounts, documents or records) as the Indemnifying Person
or any of its professional advisors may reasonably request. If the Indemnifying
Person does not so respond within such thirty (30) calendar day period, the
Indemnifying Person shall be deemed to have rejected such claim, in which case
the Indemnified Person shall be free to pursue such remedies as may be available
to the Indemnified Person on the terms and subject to the provisions of this
Agreement.
(d)    Payment. Once an Adverse Consequence is agreed to by the Indemnifying
Person or finally adjudicated to be payable pursuant to this Article VI, the
Indemnifying Person shall satisfy its obligations within fifteen (15) Business
Days of such final, non-appealable adjudication in accordance with the
provisions of Section 6.6.

-22-



--------------------------------------------------------------------------------




6.6.    Manner of Payment. With respect to claims made for indemnifiable Adverse
Consequences pursuant to Section 6.2, Buyer (a) shall look first to the Deferred
Purchase Price for recourse pursuant to the terms of the Escrow Agreement, and
(b) thereafter shall have recourse against Sellers for any amounts pursuant to
Section 6.2 in excess of the Deferred Purchase Price, subject to the limits set
forth in this Article VI. If Buyer seeks to recover Adverse Consequences from
the Deferred Purchase Price Escrow Account, Representative and Buyer shall
deliver to the Escrow Agent, promptly following the resolution of any related
dispute (whether by mutual agreement, judicial decision or otherwise), a written
notice executed by both parties instructing the Escrow Agent as to what (if any)
portion of the amounts in the Deferred Purchase Price Escrow Account shall be
distributed to Buyer (which notice shall be consistent with the terms of the
resolution of such dispute). Any indemnification payment pursuant to this
Article VI that is not governed by the Escrow Agreement will be effected by wire
transfer of immediately available funds from the Indemnifying Party to an
account designated by the Indemnified Party.
6.7.    Characterization of Indemnity PaymentsExcept as otherwise required by
Law, any payment made pursuant to this Article VI shall be treated, for Tax
purposes, as an adjustment to the Purchase Price.
ARTICLE VII    
TERMINATION
7.1.    Termination. This Agreement may be terminated at any time prior to the
Closing:
(a)    by the mutual written consent of Representative and Buyer;
(b)    by Buyer by written notice to Representative if:
(i)    Buyer is not then in material breach of any provision of this Agreement
and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Sellers or the Company
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in Article V and such breach, inaccuracy or failure has not
been cured by Sellers within ten (10) calendar days of Representative’s receipt
of written notice of such breach from Buyer; or
(ii)    any of the conditions set forth in Section 5.1 or Section 5.2 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by December 31, 2015 (the “Outside Date”) unless such failure shall be
due to the failure of Buyer to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing;
(c)    by Representative by written notice to Buyer if:
(i)    Sellers are not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Article V and such breach, inaccuracy or failure has not been cured by Buyer
within ten (10) calendar days of Buyer’s receipt of written notice of such
breach from Representative; or

-23-



--------------------------------------------------------------------------------




(ii)    any of the conditions set forth in Section 5.1 or Section 5.3 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by the Outside Date, unless such failure shall be due to the failure
of Seller to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;
or
(d)    by Buyer or Representative in the event that (i) there shall be any Law
that makes consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited or (ii) any Governmental Entity shall have
issued a Court Order restraining or enjoining the transactions contemplated by
this Agreement, and Court Order shall have become final and non-appealable.
7.2.    Effect of Termination. In the event of the termination of this Agreement
in accordance with this Article, this Agreement shall forthwith become void and
there shall be no Liability on the part of any party except (a) as set forth in
this Article VII, Section 4.8, Article VIII and Article IX hereof; and (b) that
nothing herein shall relieve any Party from Liability for any willful breach of
any provision hereof.
ARTICLE VIII    
CERTAIN DEFINITIONS
“Acquired Intellectual Property” means all of the Company’s Intellectual
Property and all rights existing under the Intellectual Property Agreements.
“Acquisition Proposal” means any inquiry, proposal or offer from any Person
(other than Buyer or any of its Affiliates) concerning (a) a merger,
consolidation, liquidation, recapitalization, share exchange or other business
combination transaction involving the Company; (b) the issuance or acquisition
of shares of capital stock or other equity securities of the Company; or (c) the
sale, lease, exchange or other disposition of any significant portion of the
Company’s properties or assets.
“Action” means any Claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
“Adverse Consequences” means, with respect to any Person, damages (including
consequential damages), Taxes, or any other Liabilities whether or not arising
out of a Claim by a Third Party, including all amounts paid or incurred in
connection with any Action by any Third Party (including any Governmental
Entity) against or affecting such Person or which, if determined adversely to
such Person, would give rise to, evidence the existence of, or relate to, any
other Adverse Consequences and the investigation, defense or settlement of any
of the foregoing; provided that Adverse Consequences arising from punitive
damages will only be recoverable by an indemnified Person if paid to a Third
Party.

-24-



--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, (including, but not limited to, all directors and
officers of such Person) controlled by, or under common control with, such
Person. The term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in Malvern,
Pennsylvania.
“Cash Amount” means all cash, cash equivalents and marketable securities held by
the Company at such time determined in accordance with GAAP, net of any
outstanding checks or other adjustments in transit.
“Claim” means any written or oral demand, claim, complaint, suit, action, audit,
cause of action, investigation, proceeding or notice by any Person alleging
actual or potential Adverse Consequences, or for any default under any Law,
Contract, license, permit, Employee Benefit Plan or other instrument or
agreement, including any written or oral demand, claim, complaint, suit, action,
cause of action, investigation, proceeding or notice which may be subject to
errors and omissions (or similar) insurance or otherwise relate to the
professional competence or honesty of the employees of the Company.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Company Expenses” means all costs and expenses of the Company or any Seller
incurred in connection with the negotiation, preparation or execution of this
Agreement or the consummation of the transactions contemplated hereby, including
any brokerage fees and commissions, finders’ fees or financial advisory fees and
any fees and expenses of counsel or accountants.
“Contract” means any agreement, contract, instrument, commitment, lease,
guaranty, indenture, license, or other arrangement or understanding between
parties or by one party in favor of another party, whether written or oral,
including, without limitation, purchase and sale orders.
“Court Order” means any judgment, decision, consent decree, injunction, ruling,
arbitration award or order of, or any settlement with or under, any Governmental
Entity that is binding on any Person or its property under Law.
“Debt Pay-Off Letter” means pay off letters in form and substance reasonably
satisfactory to Buyer and its counsel, executed and delivered by each Person to
whom any Indebtedness is owed, including Indebtedness being repaid at the
Closing pursuant to Section 1.4, each of which pay off letters shall release all
Liens, liabilities and other obligations with respect to such Indebtedness,
effective upon the discharge of such Indebtedness at the Closing and authorize
the filing by Buyer or its designee of UCC-3 termination statements (or other

-25-



--------------------------------------------------------------------------------




comparable documents) for all UCC-1 financing statements (or other comparable
documents) filed in connection with any Lien securing any such Indebtedness.
“Employee Benefit Plan” means any Employee Pension Benefit Plan (including any
multiemployer plan within the meaning of Section 3(37) of ERISA), Employee
Welfare Benefit Plan, fringe benefit, bonus, equity incentive, employment,
deferred compensation, retirement, vacation, sick leave, severance, incentive or
other employee benefit plan, program policy, agreement or arrangement, whether
or not subject to ERISA, sponsored, maintained by, contributed to or required to
be contributed to by the Company or any ERISA Affiliate for the benefit of any
current or former director, officer, employee or consultant (or to any dependent
or beneficiary thereof) of the Company or any ERISA Affiliate, or with respect
to which the Company or any ERISA Affiliate has any current or contingent
Liability.
“Employee Pension Benefit Plan” has the meaning set forth in Section 3(2) of
ERISA.
“Employee Welfare Benefit Plan” has the meaning set forth in Section 3(1) of
ERISA.
“Environmental Law” shall mean (a) whenever enacted or promulgated, any
applicable Federal, state, foreign or local Law, statute, ordinance, rule,
regulation, license, permit, authorization, approval, consent, Court Order,
judgment, decree, injunction, code, requirement or agreement with any
Governmental Entity, (i) relating to pollution (or the cleanup thereof), or the
protection of air, water vapor, surface water, groundwater, drinking water
supply, land (including land surface or subsurface), plant, aquatic and animal
life from injury caused by a hazardous substance or (ii) concerning exposure to,
or the use, containment, storage, recycling, reclamation, reuse, treatment,
generation, discharge, transportation, processing, handling, labeling,
production, disposal or remediation of any Hazardous Material (as defined
herein), as now or hereafter in effect, and (b) any common law or equitable
doctrine (including injunctive relief and tort doctrines such as negligence,
nuisance, trespass and strict liability) that may impose Liability or
obligations or injuries or damages due to or threatened as a result of the
presence of, exposure to, or inadvertent ingestion of, any hazardous substance.
The term Environmental Law includes the Federal Comprehensive Environmental
Response Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act, the Federal Water Pollution Control Act, the Federal Clean
Air Act, the Federal Clean Water Act, the Federal Resources Conservation and
Recovery Act of 1976 (including the Hazardous and Solid Waste Amendments to
RCRA), the Federal Solid Waste Disposal Act, the Federal Toxic Substance Control
Act, the Federal Insecticide, Fungicide and Rodenticide Act, the Federal
Occupational Safety and Health Act of 1970, the Federal National Environmental
Policy Act and the Federal Hazardous Materials Transportation Act, each as now
or hereafter in effect and any similar state or local law
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder, as amended and supplemented from time to
time, or any successors thereto.

-26-



--------------------------------------------------------------------------------




“ERISA Affiliate” means any Person that is included with the Company in a
controlled group or affiliated service group under Sections 414(b), (c), (m) or
(o) of the Code.
“GAAP” means United States generally accepted accounting principles in effect
from time to time, as consistently applied by the Company in preparation of the
Financial Information.
“Governmental Entity” means United States of America or any other nation or
government, any state, province or other political subdivision thereof, any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any court, arbitrator or
other body or administrative, regulatory or quasi-judicial authority, agency,
department, board, commission or instrumentality of any federal, state, local or
foreign jurisdiction.
“Hazardous Material” means any substance, material, or waste which is toxic,
ignitable, reactive, or corrosive, which is or can be injurious to the health,
safety, or welfare of the public or environment, and which is or becomes
regulated by any local or state Governmental Entity or the United States
Government. The term “Hazardous Material” includes any material or substance
which is (a) defined as a “hazardous waste,” “extremely hazardous waste,”
“restricted hazardous waste,” “hazardous substance,” “pollutant or contaminant,”
or “hazardous material,” by any local or state Law, (b) oil and petroleum
products and their by-products, (c) asbestos or asbestos-containing materials,
(d) designated as a “hazardous substance” pursuant to the Federal Water
Pollution Control Act, (e) defined as a “hazardous waste” pursuant to the
Federal Resource Conservation and Recovery Act, or (f) defined as a “hazardous
substance” pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act.
“Indebtedness” means any of the following: (a) any indebtedness or other
obligation for borrowed money, (b) any obligations evidenced by bonds,
debentures, notes or other similar instruments, (c) any obligations to pay the
deferred purchase price of assets, property or services (including earnout,
milestone, royalty and similar obligations) or the cost of property or other
assets constructed or of improvements thereto, except trade accounts payable
arising in the ordinary course of business, (d) capitalized lease obligations,
(e) the face amount, and any other obligations, contingent or otherwise, under
acceptance credit, letters of credit or similar facilities, (f) obligations
secured by Liens (other than Permitted Liens), (g) all bankers acceptances and
overdrafts, (h) all interest, prepayment premiums and penalties, and any other
fees, expenses, indemnities and other amounts payable as a result of the
prepayment or discharge of any of the foregoing, and (i) any guaranty of any of
the foregoing.
“Indemnifying Person” means, Buyer or Seller(s), as applicable.
“Intellectual Property” means all intellectual property and proprietary rights
in any jurisdiction through the world, including all: (a) patents, patent
applications, provisional patents and utility models and applications therefor
and equivalent or similar rights anywhere in the world in inventions and
discoveries, including invention disclosures; (b) trade secrets and other
confidential or proprietary information (including ideas, formulae,
compositions, inventions (whether patentable or unpatentable and whether or not
reduced to practice), know-

-27-



--------------------------------------------------------------------------------




how, manufacturing and production processes and techniques, marketing and other
business systems, research and development information, drawings,
specifications, designs, plans, proposals, financial and marketing plans and
customer and supplier lists and information); (c) unregistered and registered
copyrights and copyrightable works, all registrations and applications therefor,
and all other rights corresponding thereto; (d) trademarks, service marks, trade
dress, trade names, logos and corporate names (in each case, whether registered
or unregistered) and registrations and applications for registration therefor
(“Trademarks”); (e) uniform resource locator and World Wide Web addresses and
domain names and applications and registrations therefor; (f) all rights in
databases and data collections; (g) any and all (i) computer programs, including
any and all software implementations of algorithms, models and methodologies,
whether in source code or object code, (ii) descriptions, flow-charts and other
work product used to design, plan, organize and develop any of the foregoing,
and (iii) documentation including user manuals and other training documentation
related to any of the foregoing; (h) any similar or equivalent rights to any of
the foregoing, including, but not limited to moral rights (as applicable); (i)
the right to sue for past, present and future infringement, misappropriation or
violation of any rights; and (j) all goodwill associated with any of the
foregoing.
“IRS” means the Internal Revenue Service or any successor thereto.
“Knowledge” (i) when applied to the Company, means the knowledge, after due
inquiry, of Keith Reichow, Catherine Do, Tim Darst and Eric Elefson, and (ii)
when applied to a particular Seller, means the knowledge, after due inquiry, of
such Seller.
“Law” means any statute, law, ordinance, regulation, rule, code, Court Order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Entity.
“Liability” or “Liabilities” means any liability, debt, obligation, deficiency,
interest, Tax, penalty, fine, Claim, demand, judgment, Action or other loss,
cost or expense of any kind or nature whatsoever, whether asserted or
unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, known or unknown, and whether due or become due and regardless of
when asserted.
“Lien” or “Liens” means any security interest, pledge, bailment (in the nature
of a pledge or for purposes of security), mortgage, deed of trust, the grant of
a power to confess judgment, conditional sales and title retention agreement
(including any lease in the nature thereof), charge, license, option, right of
first refusal, restriction, covenant, easement, encumbrance or other similar
arrangement or interest in real or personal property.
“Material Adverse Effect” means any event, change, circumstance, effect or state
of facts that, when considered individually or in the aggregate, is, or is
reasonably likely to be, material adverse to: (a) the business, financial
condition, prospects, assets, Liabilities, operations or results of operations
of the Company, taken as a whole, or (b) the ability of any Seller or the
Company to perform their respective obligations under this Agreement or to
consummate the transactions contemplated hereby; provided, however, that
“Material Adverse Effect” shall not include any event, occurrence, fact,
condition or change, directly or indirectly, arising out of or

-28-



--------------------------------------------------------------------------------




attributable to: (i) general economic or political conditions; (ii) conditions
generally affecting the industries in which the Company operates; (iii) any
changes in financial or securities markets in general; (iv) acts of war (whether
or not declared), armed hostilities or terrorism, or the escalation or worsening
thereof; and (v) any changes in applicable Laws or accounting rules, including
GAAP; provided further, however, that any event, occurrence, fact, condition or
change referred to in clauses (i) through (iv) immediately above shall be taken
into account in determining whether a Material Adverse Effect has occurred or
could reasonably be expected to occur to the extent that such event, occurrence,
fact, condition or change has a disproportionate effect on the Company compared
to other participants in the industries in which the Company conducts its
business.
“Open Source Materials” means any and all software or other material that (a) is
distributed as “free software”, “open source software” or under a similar
licensing or distribution model, including, but not limited to, the GNU General
Public License (GPL), GNU Lesser General Public License (LGPL), Mozilla Public
License (MPL), the Artistic License (e.g., PERL); the Netscape Public License;
the Sun Community Source License (SCSL); the Sun Industry Standards License
(SISL), or any other license described by the Open Source Initiative as set
forth on www.opensource.org; or (b) requires as a condition of use, modification
and/or distribution of such software or material that such software or material
or other software or material incorporated into, derived from or distributed
with such software or material (i) be disclosed or distributed in source code
form, (ii) be licensed for the purpose of making derivative works, or (iii) be
redistributable at no charge.
“ordinary course of business” means the ordinary course of business consistent
with past custom and practice, including as to frequency and amount.
“Permitted Lien” means any of the following: (i) any liens for Taxes not yet due
and payable or that are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained therefor; (ii) liens of
mechanics, materialmen, carriers, warehousemen or processors of labor, materials
or supplies incurred in the ordinary course of business of the Company (A) which
are not yet due and payable or (B) which are being contested in good faith and
by appropriate proceedings if adequate reserves are maintained therefor; and
(iii) with respect to real property, easements, zoning, and similar restrictions
on title, in each case, (i) which do not interfere in any material respect with
the Business of the Company as presently conducted, (ii) which do not materially
impair the use of such property or the value thereof, and (iii) none of which is
violated in any material respect by existing or proposed structures or land use.
“Person” means an individual, a partnership, a corporation, an association, a
limited liability company a joint stock company, a trust, a joint venture, an
unincorporated organization, or a Governmental Entity.
“Pre-Closing Tax Period” means (a) any Tax period ending on or before the
Closing Date and (b) with respect to a Taxable period that commences before but
ends after the Closing Date, the portion of such period up through the end of
the Closing Date.

-29-



--------------------------------------------------------------------------------




“Pro Rata Share” means, with respect to a Seller, a percentage equal to (a) the
number of Shares owned by such Seller as of immediately prior to the Closing,
divided by (b) the total number of Shares outstanding as of immediately prior to
the Closing.
“Schedules” means the disclosure schedules dated the date of this Agreement
delivered by Sellers and the Company in connection with the execution and
delivery of this Agreement.
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license; payroll, employment, excise, escheat, abandoned or unclaimed
property, severance, stamp, occupation, premium, windfall profits,
environmental, customs duties, capital stock, franchise, profits, withholding,
social security, unemployment, disability, real property, personal property,
sales, use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not, and including any obligation to
indemnify or otherwise assume or succeed to the Tax Liability of any other
Person.
“Tax Return” means any return, declaration, report, Claim for refund, or
information return or statement relating to Taxes, including any Schedule or
attachment thereto, and including any amendment thereof, and including Treasury
Form TD F 90-22.1 and FinCEN Form 114.
“Third Party” means, with respect to any Person, any other Person that is not an
Affiliate of such Person.
“Transaction Documents” means this Agreement and the Contracts and other
documents contemplated to be delivered or executed in connection herewith.
“Warranty Liabilities” means all Liabilities with respect to products or
services that were manufactured or sold prior to the Closing Date.
“Working Capital” means (a) the current assets (excluding any Cash Amount and
any pre-payment of Taxes) of the Company, minus (b) the current Liabilities of
the Company, in each case determined in accordance with GAAP.
ARTICLE IX    
MISCELLANEOUS
9.1.    Representative.
(a)    Each Seller hereby appoints and authorizes Representative as sole agent
and attorney-in-fact of the Sellers with full power and authority to act
(including by executing, delivering and filing documents, agreements and
instruments) in the name of, for and on behalf of the Seller Parties with
respect to all matters arising in connection with this Agreement and the
Contemplated Transactions, including the power and authority to make all
decisions relating to (i) the determination of Final Closing Working Capital;
(ii) the prosecution,

-30-



--------------------------------------------------------------------------------




defense and/or settlement of any claims for indemnification pursuant to Article
VI; and (iii) all decisions in connection with any amendment to this Agreement.
All decisions and actions by the Representative shall be binding upon the
Sellers and no Seller shall have the right to object to, dissent from, or
otherwise contest the same. In the event of the death, incapacity, or
resignation of the Representative, the Sellers who, prior to the Closing Date,
beneficially owned a majority of the Shares of the Company shall promptly
appoint a substitute Representative, who shall be reasonably acceptable to
Buyer.
(b)    The power of attorney granted in this Section 9.1 and all authority
hereby conferred is granted and shall be irrevocable and shall not be terminated
by any act of any Seller or by operation of Law.
(c)    Any notice or communication delivered by Buyer to the Representative in
accordance with this Agreement shall, as between Buyer, on the one hand, and
Representative, on the other hand, be deemed to have been delivered to all of
the Sellers. Buyer shall be entitled to rely exclusively upon any communications
or writings given or executed by the Representative in connection with any
claims for indemnification and shall not be liable in any manner whatsoever for
any action taken or not taken in reliance upon the actions taken or not taken,
or communications or writings given or executed by, the Representative.
9.2.    No Third Party Beneficiaries. This Agreement will not confer any rights
or remedies upon any Person other than the Parties (and, where indicated herein,
with respect to Article VI, and the Affiliates of the Parties) and their
respective successors and permitted assigns.
9.3.    Entire Agreement. This Agreement (including the Schedules and the
documents referred to herein) constitutes the entire agreement between the
Parties and supersedes any prior understandings, agreements or representations
by or between the Parties, written or oral, that may have related in any way to
the subject matter hereof.
9.4.    Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the Parties named herein and their respective successors,
permitted assigns, heirs, transferees, executors, administrators and legal
representatives, but neither this Agreement nor any of the rights or obligations
hereunder may be assigned (whether by operation of law, through a change in
control or otherwise) by any Seller without the prior written consent of Buyer.
9.5.    Specific Performance. Sellers acknowledge and agree that Buyer would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached.
Accordingly, Sellers agree that Buyer shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
Action instituted in any court of the United States or any state thereof having
jurisdiction over the Parties and the matter (subject to the provisions set
forth in Section 9.14).
9.6.    Counterparts; Delivery by Facsimile or PDF. This Agreement may be
executed in one or more counterparts (including by means of telecopied signature
pages or signature pages delivery by electronic transmission in portable
document format (pdf)), all of which taken together will constitute one and the
same instrument. This Agreement and any signed agreement or instrument entered
into in connection with this Agreement, and any amendments hereto or thereto, to
the extent signed and delivered by means of a facsimile machine or electronic
transmission in portable document format (pdf), will be treated in all manner
and respects as an original agreement or instrument and will be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person. At the request of any Party hereto or to any such
agreement or instrument, each other Party hereto or thereto will re-execute
original forms thereof and deliver them to all other parties. No Party hereto or
to any such agreement or instrument will raise the use of a facsimile machine or
electronic transmission in portable document format (pdf) to deliver a signature
or the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a

-31-



--------------------------------------------------------------------------------




facsimile machine or electronic transmission in portable document format (pdf)
as a defense to the formation of a Contract and each Party forever waives any
such defense, except to the extent such defense related to lack of authenticity.
9.7.    Descriptive Headings. The headings and captions used in this Agreement
and the table of contents to this Agreement are for reference purposes only and
will not affect in any way the meaning or interpretation of this Agreement.
9.8.    Notices. All notices, consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a Party when (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid), or (b) sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment confirmed with a copy delivered as provided in clause (a), in each
case to the following addresses, facsimile numbers or e-mail addresses and
marked to the attention of the Person (by name or title) designated below (or to
such other address, facsimile number, e-mail address or Person as a Party may
designate by notice to the other Party):
If to Sellers or the Company (prior to the Closing):
 
Keith Reichow
c/o Stress-Tek, Inc.
5920 South 194th St.
Kent, WA 98032
Email: keithr@stress-tek.com
 
AND
 
Tim Darst
c/o Stress-Tek, Inc.
5920 South 194th St.
Kent, WA 98032
Email: timd@stress-tek.com
 
with a copy to (which will not constitute notice):
 
Lane Powell PC
1420 Fifth Avenue, Suite 4200
Seattle, WA 98111-9402
Attention: Patrick J. Franke
Email: frankep@lanepowell.com
 
If to Representative:
 
Keith Reichow
c/o Stress-Tek, Inc.
5920 South 194th St.
Kent, WA 98032
Email: keithr@stress-tek.com
 
with a copy to (which will not constitute notice):
 


-32-



--------------------------------------------------------------------------------




Lane Powell PC
1420 Fifth Avenue, Suite 4200
Seattle, WA 98111-9402
Attention: Patrick J. Franke
Email: frankep@lanepowell.com
 
If to Buyer or the Company (on or after the Closing):
 
Vishay Precision Group, Inc.
3 Great Valley Parkway, Suite 150
Malvern, PA 19355
Attention: William M. Clancy
Email: bill.clancy@vpgsensors.com
 
with a copy to (which will not constitute notice):
 
Pepper Hamilton LLP
3000 Two Logan Square
18th and Arch Streets
Philadelphia, PA 19103
Attn: Barry M. Abelson
Email: abelsonb@pepperlaw.com





Any Party may send any notice, request, demand, Claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means, but no such notice, request, demand, Claim or other communication
will be deemed to have been duly given unless and until it actually is received
by the intended recipient. Any Party may change the address to which notices,
requests, demands, Claims, and other communications hereunder are to be
delivered by giving the other Party notice in the manner herein set forth.
9.9.    Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement will be governed by
and construed in accordance with the domestic laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.
9.10.    Amendments and Waivers. No amendment of any provision of this Agreement
will be valid unless the same will be in writing and signed by the Parties. No
waiver by any Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, will be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.
9.11.    Incorporation of Schedules and Exhibits. The Schedules and the Exhibits
identified in this Agreement are incorporated herein by reference and made a
part hereof.
9.12.    Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the Parties, and no presumption or burden of proof will arise favoring or
disfavoring any Party hereto by virtue of the authorship of any of the
provisions of this Agreement. Where specific language is used to clarify by
example a general statement contained herein (such as by using the word
“including”), such specific language will not be deemed to modify, limit or
restrict in any manner the construction of the general statement to which it
relates. Whenever required by the context, any pronoun used in this Agreement
will include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs will include the plural and vice
versa. Nothing in the Schedules hereto will be deemed adequate to disclose an
exception to a representation or warranty made herein unless the
Schedule identifies the exception with reasonable particularity and describes
the relevant facts in reasonable detail. Without limiting the generality of the
foregoing, the mere listing (or inclusion of a copy) of a document or other item
will not be deemed adequate to disclose an exception to a representation or
warranty made herein (unless the representation or warranty has to do with the
existence of the document or other item itself). The Parties intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any Party has breached any representation, warranty, or
covenant contained herein (or is otherwise entitled to indemnification) in any
respect, the fact that there exists another representation, warranty, or
covenant (including any indemnification provision) relating to the same subject
matter (regardless of the relative levels of specificity) which the Party has
not breached (or is not otherwise entitled to indemnification with respect
thereto) will not detract from or mitigate the fact that the Party is in breach
of the first representation, warranty, or covenant (or is otherwise entitled to
indemnification pursuant to a different provision). Any reference to any
particular Code Section or any other Law will be interpreted to include any
revision of or successor to that Section regardless of how it is numbered or
classified. If any payment is required to be made, or other action (including
the giving of notice) is required to be taken, pursuant to this Agreement on a
day which is not a Business Day, then such payment or action shall be considered
to have been made or taken in compliance with this Agreement if made or taken on
the next succeeding Business Day.
9.13.    Severability of Provisions. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement or the application of any
such provision to any Person or circumstance will be held to be prohibited by,
illegal or unenforceable under applicable Law in any respect by a court of
competent jurisdiction, such provision will be ineffective only to the extent of
such prohibition, illegality or unenforceability, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.
9.14.    Consent to Jurisdiction. Each Party (a) irrevocably submits to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware, New
Castle County, or, if that court does not have jurisdiction, a federal court
sitting in Wilmington, Delaware for the purpose of any Action (in contract, tort
or otherwise), inquiry proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof, (b) waives, to the
extent not prohibited by any Law, and agrees not to assert, by way of motion, as
a defense or otherwise, in any such Action, any Claim that it is not subject
personally to the jurisdiction of the above named courts, that its property is
exempt or immune from attachment or execution, that any such proceeding brought
in one of the above named courts is improper, or that this Agreement or the
subject matter hereof may not be enforced in or by such court and (c) agrees not
to commence any Action (in contract, tort or otherwise), inquiry, proceeding or
investigation arising out of or based upon this Agreement or relating to the
subject matter hereof other than before one of the above named courts nor to
make any motion or take any other action seeking or intending to cause the
transfer or removal of any such Action (in contract, tort or otherwise),
inquiry, proceeding or investigation to any court other than one of the above
named court whether on the grounds of inconvenient forum or otherwise.
9.15.    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH OF THE PARTIES WAIVES AND COVENANTS THAT IT NOT
WILL ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, ACTION, CLAIM, CAUSE OF ACTION, SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY ACKNOWLEDGES
THAT IT HAS BEEN INFORMED BY THE OTHER PARTY THAT THIS SECTION 9.15 CONSTITUTES
A MATERIAL INDUCEMENT UPON WHICH THE PARTIES ARE RELYING AND WILL RELY IN
ENTERING INTO THIS AGREEMENT AND ANY OTHER AGREEMENTS RELATING HERETO OR
CONTEMPLATED HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION 9.15 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH
SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
*    *    *    *    *


IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement as
of the date first above written.
BUYER: 

VPG SYSTEMS U.S., INC.
 
By: /s/ William M. Clancy   
Name: William M. Clancy
Its: President







[Signature page continues on next page]



-33-



--------------------------------------------------------------------------------








COMPANY:


STRESS-TEK, INC.




By: /s/ Keith Reichow   
Name: Keith Reichow
Its: President
 



SELLERS:




/s/ Keith Reichow
Name: Keith Reichow




/s/ Tim Darst
Name: Tim Darst





[Signature page continues on next page]

Signature Page to Stock Purchase Agreement

--------------------------------------------------------------------------------








REPRESENTATIVE:




/s/ Keith Reichow
Name: Keith Reichow




Signature Page to Stock Purchase Agreement

--------------------------------------------------------------------------------




SCHEDULE A
SELLERS AND RESTRICTED PERIOD


Seller            Restricted Period
Keith Reichow     Five (5) years after the Closing Date.
Tim Darst         Three (3) years after the Closing Date.

Schedule A to Stock Purchase Agreement

